Exhibit 10.2


--------------------------------------------------------------------------------



$300,000,000


CREDIT AGREEMENT

dated as of


June 11, 2014


among


TD AMERITRADE CLEARING, INC.,
as Borrower


The Lenders Party Hereto,


BANK OF AMERICA, N.A.,
as Syndication Agent


BARCLAYS BANK PLC, U.S. BANK NATIONAL ASSOCIATION and WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as Co-Documentation Agents


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
___________________________


J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BARCLAYS BANK PLC, U.S. BANK NATIONAL ASSOCIATION and WELLS FARGO SECURITIES,
LLC,
as Joint Bookrunners and Joint Lead Arrangers



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------

        

 
TABLE OF CONTENTS
 
 
 
 
 
 
Page


 
 
 
 
ARTICLE I
 
 
 
 
 
Definitions
 
 
 
 
SECTION 1.01.
Defined Terms
1


SECTION 1.02.
Classification of Loans and Borrowings
19


SECTION 1.03.
Terms Generally
19


SECTION 1.04.
Accounting Terms; GAAP
20


SECTION 1.05.
Pro Forma Calculations
20


 
 
 
 
ARTICLE II 
 
 
 
 
 
 The Credits
 
 
 
 
SECTION 2.01.    
Commitments
20


SECTION 2.02.    
Loans and Borrowings
21


SECTION 2.03.    
Requests for Revolving Borrowings
21


SECTION 2.04.    
[Reserved]
22


SECTION 2.05.    
Swingline Loans
22


SECTION 2.06.    
Uncommitted Swingline Loans
23


SECTION 2.07.    
Funding of Loans
25


SECTION 2.08.    
Interest Elections
25


SECTION 2.09.    
Termination and Reduction of Commitments
27


SECTION 2.10.    
Repayment of Loans; Evidence of Debt
27


SECTION 2.11.    
Prepayment of Loans
28


SECTION 2.12.
Fees
28


SECTION 2.13.
Interest
29


SECTION 2.14.
Alternate Rate of Interest
30


SECTION 2.15.
Increased Costs
30


SECTION 2.16.
Break Funding Payments
31


SECTION 2.17.
Taxes
32


SECTION 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
35


SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
37


SECTION 2.20.
Defaulting Lenders
37


 
 
 
 
ARTICLE III
 
 
 
 
 
Representations and Warranties
 


i

--------------------------------------------------------------------------------

        

 
 
 
SECTION 3.01.
Representations and Warranties of the Borrower
39


 
 
 
 
ARTICLE IV
 
 
 
 
 
Conditions
 
 
 
 
SECTION 4.01.
Effective Date
43


SECTION 4.02.
Each Credit Event
44


 
 
 
 
ARTICLE V
 
 
 
 
 
Covenants of the Borrower
 
 
 
 
SECTION 5.01.    
Affirmative Covenants
44


SECTION 5.02.    
Negative Covenants
46


SECTION 5.03.    
Reporting Requirements
50


SECTION 5.04.    
Financial Covenants
52


 
 
 
 
ARTICLE VI
 
 
 
 
 
Events of Default
 
 
 
 
SECTION 6.01.
Events of Default
53


 
 
 
 
ARTICLE VII
 
 
 
 
 
[Reserved]
 
 
 
 
 
ARTICLE VIII
 
 
 
 
The Administrative Agent, Syndication Agent and the Co-Documentation Agents
 
 
 
 
ARTICLE IX
 
 
 
 
 
Miscellaneous
 
 
 
 
SECTION 9.01.    
Notices
58


SECTION 9.02.    
Waivers; Amendments
58


SECTION 9.03.    
Expenses; Indemnity; Damage Waiver
59


SECTION 9.04.    
Successors and Assigns
60


SECTION 9.05.    
Survival
64




ii

--------------------------------------------------------------------------------

        

SECTION 9.06.    
Counterparts; Integration; Effectiveness
64


SECTION 9.07.    
Severability
65


SECTION 9.08.    
Right of Setoff
65


SECTION 9.09.    
Governing Law; Jurisdiction; Consent to Service of Process
65


SECTION 9.10.    
WAIVER OF JURY TRIAL
66


SECTION 9.11.    
Headings
66


SECTION 9.12.    
Confidentiality
66


SECTION 9.13.    
Interest Rate Limitation
67


SECTION 9.14.    
USA PATRIOT ACT
67


SECTION 9.15.    
No Fiduciary Duty
67





SCHEDULES:
Schedule 2.01     – Commitments
Schedule 3.01(b) – Subsidiaries




EXHIBITS:
Exhibit A – Form of Assignment and Assumption
Exhibit B – Consolidated Tangible Net Worth Computations
Exhibit C – Form of U.S. Tax Certificate









iii

--------------------------------------------------------------------------------

    



CREDIT AGREEMENT dated as of June 11, 2014, among TD AMERITRADE CLEARING, INC.,
a Nebraska corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), BANK OF AMERICA, N.A., as syndication agent (the “Syndication
Agent”), BARCLAYS BANK PLC, U.S. BANK NATIONAL ASSOCIATION and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as co-documentation agents (the “Co-Documentation Agents”)
and JPMORGAN CHASE BANK, N.A., as Administrative Agent (the “Administrative
Agent”).
The parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Borrower in the exercise of its reasonable business
judgment equal to the amount, if any, that would be payable by the Borrower or
any of its Subsidiaries to its counterparty to such Hedge Agreement in
accordance with its terms as if (a) such Hedge Agreement was being terminated
early on such date of determination, (b) the Borrower or such Subsidiary was the
sole “Affected Party” and (c) the Borrower was the sole party determining such
payment amount pursuant to the provisions of the ISDA Master Agreement.
“Anti-Corruption/Anti-Money Laundering Laws” means all laws, rules and
regulations of any jurisdiction applicable to the Borrower or its Subsidiaries
from time to time concerning or relating to bribery, corruption or anti-money
laundering.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.
“Applicable Rate” means, for any day, with respect to any Federal Funds Rate
Loan or Eurodollar Loan, or with respect to the commitment fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Federal Funds Rate

1



--------------------------------------------------------------------------------

    



Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case may be, based
upon the ratings by Moody’s and S&P, respectively, applicable on such date to
the Index Debt:
Index Debt Ratings:
Eurodollar Rate and Federal Funds Rate Spread
Commitment Fee Rate
Category 1:
Index Debt Ratings of at least AA- by
S&P/Aa3 By Moody’s
0.75%
0.08%
Category 2:
Index Debt Ratings of at least A+ by
S&P/A1 By Moody’s and not Category 1
0.875%
0.10%
Category 3:
Index Debt Ratings of at least A by
S&P/A2 By Moody’s and not Category 1
or 2
1.00%
0.125%
Category 4:
Index Debt Ratings of at least A- by
S&P/A3 By Moody’s and not Category 1,
2 or 3
1.25%
0.15%
Category 5:
Index Debt Ratings below Category 4
1.50%
0.20%



For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt, then the Applicable Rate shall be determined
by reference to the available rating; (ii) if the ratings established by Moody’s
and S&P for the Index Debt shall fall within different Categories, the
Applicable Rate shall be based on the higher of the two ratings unless one of
the two ratings is two or more Categories lower than the other, in which case
the Applicable Rate shall be determined by reference to the Category next below
that of the higher of the two ratings; and (iii) if the ratings established by
Moody’s and S&P for the Index Debt shall be changed (other than as a result of a
change in the rating system of Moody’s or S&P), such change shall be effective
as of the date on which it is first announced by the applicable rating agency,
irrespective of when notice of such change shall have been furnished by the
Borrower to the Administrative Agent and the Lenders pursuant to Section 5.03(g)
or otherwise. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the
Administrative Agent and the Borrower shall determine that the rating system of
Moody’s or S&P shall have changed, or if such rating agencies shall cease to be
in the business of rating corporate debt obligations, the Borrower and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating agencies
and, pending the effectiveness of any such amendment, the Applicable Rate shall
be determined by reference to the rating most recently in effect prior to such
change or cessation.

2



--------------------------------------------------------------------------------

    



“Applicable Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans, Applicable Swingline Exposure and Uncommitted Swingline Exposure at such
time.
“Applicable Swingline Exposure” means, with respect to any Lender at any time,
the sum of (x) its Applicable Percentage of the total Swingline Exposure at such
time related to Swingline Loans other than any Swingline Loan made by such
Lender in its capacity as Swingline Lender, if any and (y) the aggregate
principal amount of all Swingline Loans made and held by such Lender in its
capacity as Swingline Lender then outstanding (for the avoidance of doubt,
without duplication of any participation interest in such Swingline Loan held by
such Swingline Lender), if any.
“Approved Fund” has the meaning assigned to such term in Section 9.04.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan or (c) an Uncommitted
Swingline Loan.
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

3



--------------------------------------------------------------------------------

    



“Broker-Dealer Subsidiary” means any Subsidiary of the Parent that (a) is a
“registered broker and/or dealer” under the Securities Exchange Act or under any
similar foreign law or regulatory regime established for the registration of
brokers and/or dealers of securities and/or (b) is required to be registered
under the Commodity Exchange Act or under any similar regulatory regime
established for the registration of operators, merchants, brokers and/or dealers
of commodities, including, but not limited to, future commissions merchants,
introducing brokers and commodity pool operators.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capitalized Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP; provided, however, that, for the avoidance of doubt, any obligations
relating to a lease that was accounted for by such Person as an operating lease
as of the Effective Date and any similar lease entered into after the Effective
Date by such Person shall be accounted for as an operating lease and not a
Capitalized Lease Obligation.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary,(i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.
“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act and the rules of the SEC thereunder as in
effect on the date hereof) other than The Toronto-Dominion Bank and its
Subsidiaries, of Equity Interests representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Parent; (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Parent by Persons who were neither (i)
nominated by the board of directors of

4



--------------------------------------------------------------------------------

    



Parent nor (ii) appointed by directors so nominated; or (c) the Parent shall
cease to own, directly or indirectly, all of the Equity Interests of the
Borrower.
“Charges” has the meaning assigned to such term in Section 9.13.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Uncommitted Swingline Loans.
“Co-Documentation Agents” has the meaning assigned to such term in the preamble
to this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Swingline Loans and
Uncommitted Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section 2.09
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04. The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable.
The initial aggregate amount of the Lenders’ Commitments is $ 300,000,000.
“Competitor” means (a) any competitor of the Borrower that has been identified
in writing by the Borrower to the Administrative Agent prior to the Effective
Date, (b) any retail online brokerage business that has been identified as a
competitor in writing by the Borrower to the Administrative Agent after the
Effective Date and (c) any custodian for registered investment advisors
identified as a competitor in writing by the Borrower to the Administrative
Agent after the Effective Date and who is reasonably acceptable to the
Administrative Agent as a competitor.
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
“Consolidated Tangible Net Worth” means, at any date, all amounts that would, in
conformity with GAAP, be included on a consolidated balance sheet of the
Borrower and its Subsidiaries under stockholders’ equity at such date minus the
amount of all intangible items included therein, including, without limitation,
goodwill, franchises, licenses, patents, trademarks, trade names, copyrights,
service marks, brand names and write-ups of assets (other than non-cash gains
resulting from mark to market adjustments of securities positions made in the
ordinary course of business) (but only to the extent that such items would be
included on a consolidated balance sheet of the Borrower and its Subsidiaries in
accordance with GAAP).
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

5



--------------------------------------------------------------------------------

    



“Credit Documents” means (i) this Agreement and (ii) the Notes, in each case as
amended, restated, supplemented or otherwise modified.
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all payment Obligations of such Person for the
deferred purchase price of property or services (other than trade payables not
more than 60 days past due incurred in the ordinary course of such Person’s
business), (c) all payment Obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all payment Obligations of such
Person created or arising under any conditional sale or other title retention
agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) all payment
Obligations of such Person as lessee under Capitalized Lease Obligations, (f)
all payment Obligations of such Person as an account party under acceptance or
similar facilities, (g) all Obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment in respect of any Equity Interests
in such Person or any other Person or any warrants, rights or options to acquire
such Equity Interests, valued, in the case of Redeemable Preferred Interests, at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends, (h) all payment Obligations of such Person in respect of
Hedge Agreements, valued at the Agreement Value thereof, (i) all Guaranteed Debt
of such Person, (j) all Obligations of such Person in respect of non-contingent
reimbursement obligations pursuant to letters of credit and (k) all indebtedness
and other payment Obligations referred to in clauses (a) through (j) above of
another Person secured by (or for which the holder of such Debt has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such indebtedness or other payment Obligations; provided that, if such Person
has not assumed or otherwise become liable in respect of such Debt or other
payment Obligations, such indebtedness or payment Obligations shall be deemed to
be in an amount equal to the fair market value of the property subject to such
Lien at the time of determination.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that, in the reasonable determination of
the Administrative Agent, (a) has failed, within three (3) Business Days of the
date required to be funded or paid, to (i) fund any portion of its Loans, (ii)
fund any portion of its participations in Swingline Loans or Uncommitted
Swingline Loans or (iii) pay over to the Borrower any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to

6



--------------------------------------------------------------------------------

    



extend credit, (c) has failed, within three (3) Business Days after written
request by the Borrower, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Loans and participations in then outstanding
Swingline Loans and Uncommitted Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon the Borrower’s receipt of such certification in form and substance
satisfactory to the Borrower and the Administrative Agent, or (d) has become, or
the Lender Parent has become, the subject of a Bankruptcy Event.
“dollars” or “$” refers to lawful money of the United States of America.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.
“Environmental Laws” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
any binding judicial or agency interpretation, policy or guidance having the
force or effect of law and relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Contribution” has the meaning set forth in the definition of Minimum
TNW.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“Equity Payment” has the meaning set forth in the definition of Minimum TNW.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

7



--------------------------------------------------------------------------------

    



“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of the Borrower, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.
“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30 day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of the
Borrower or any ERISA Affiliate in the circumstances described in Section
4062(e) of ERISA; (e) the withdrawal by the Borrower or any ERISA Affiliate from
a Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; (g) the institution by the PBGC of proceedings to terminate
a Plan pursuant to Section 4042 of ERISA, or the occurrence of any event or
condition described in Section 4042 of ERISA that constitutes grounds for the
termination of, or the appointment of a trustee to administer, such Plan; or (h)
the failure of any insured medical Plan to satisfy the non-discrimination
requirements of Section 105 of the Code.
“Eurocurrency Reserve Requirements” for any Interest Period for all Eurodollar
Loans comprising part of the same Borrowing means the reserve percentage
applicable from time to time under regulations issued from time to time by the
Board (or any successor) for determining the maximum reserve requirement
(including, without limitation, any emergency, supplemental or other marginal
reserve requirement) for a member bank of the Federal Reserve System in New York
City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Loans is determined) having a term equal to such Interest Period.
“Eurodollar Base Rate” means, with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum determined on the
basis of the rate for deposits in Dollars for a period equal to such Interest
Period commencing on the first day of such Interest Period appearing on the
Reuters Screen LIBOR01 Page (or any successor or substitute page which displays
an average ICE Benchmark Administration Interest Settlement Rate) as of 11:00
A.M., London time, two (2) Business Days prior to the beginning of such Interest
Period.
“Eurodollar Borrowing” means a Borrowing comprised of Eurodollar Loans.
“Eurodollar Loans” means Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

8



--------------------------------------------------------------------------------

    



“Eurodollar Rate” means with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:
Eurodollar Base Rate
1.00 – Eurocurrency Reserve Requirements



“Event of Default” has the meaning assigned to such term in Article VI.
“Excluded Taxes” means, with respect to any payment made by the Borrower under
any Credit Document, any of the following Taxes imposed on or with respect to a
Recipient: (a) income or franchise Taxes imposed on (or measured by) net income
by the United States of America, or by the jurisdiction under the laws of which
such Recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located, (b)
any branch profits Taxes imposed by the United States of America or any similar
Taxes imposed by any other jurisdiction in which the Recipient is located and
(c) in the case of a Non-U.S. Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.19(b)), any U.S. Federal withholding
Taxes resulting from any requirement of law in effect (including FATCA) on the
date such Non-U.S. Lender becomes a party to this Agreement (or designates a new
lending office), except to the extent that such Non-U.S. Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Taxes pursuant to Section 2.17(a) and (d) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
“Federal Funds Rate” means, for any day, a rate per annum equal to the greater
of (a) the rate of interest per annum which is the average of the rates on the
offered side of the Federal funds market quoted by three interbank Federal funds
brokers at the approximate time of the relevant Borrowing (for the first day of
such Borrowing and until the next Business Day) and 12:00 noon (New York City
time) (for each subsequent Business Day on which such Borrowing is outstanding),
for Federal funds in an amount comparable to the portion of such Borrowing made
available by the Administrative Agent and (b) the Eurodollar Rate for a
one-month Interest Period commencing two (2) Business Days after such day.

9



--------------------------------------------------------------------------------

    



“Federal Funds Rate Borrowing” means a Borrowing comprised of Federal Funds Rate
Loans.
“Federal Funds Rate Loans” means Loans the rate of interest applicable to which
is based upon the Federal Funds Rate.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“FINRA” means the Financial Industry Regulatory Authority, Inc., or any other
self-regulatory body which succeeds to the functions of the Financial Industry
Regulatory Authority, Inc.
“Fiscal Year” means a fiscal year of the Borrower and its Consolidated
Subsidiaries ending on the last day of September in any calendar year.
“FOCUS-II Report” means the Financial and Operational Combined Uniform Single
Report on Form X-17A-5 Part II.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, including, without limitation, any self‑regulatory organization as
defined in Section 3(a)(26) of the Securities Exchange Act, whether Federal,
state, provincial, territorial, local or foreign.


“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.


“Guaranteed Debt” means, with respect to any Person, any payment Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, (a) the direct or indirect guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the payment Obligation of a primary obligor, (b) the payment
Obligation to make take-or-pay or similar payments, if required, regardless of
nonperformance by any other party or parties to an agreement or (c) any payment
Obligation of such Person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (A) for the purchase or payment of any
such primary obligation or (B) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property,

10



--------------------------------------------------------------------------------

    



assets, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof. The
amount of any Guaranteed Debt shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Guaranteed Debt is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Guaranteed Debt) or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder), as determined by such Person in good
faith.
“Hazardous Materials” means (a) petroleum or petroleum products, by‑products or
breakdown products, radioactive materials, asbestos‑containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.
“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.  
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by the Borrower under any Credit Document and
(b) Other Taxes.
“Indemnitee” has the meaning specified in Section 9.03(b).
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Parent that is not guaranteed by any other Person or subject to any other
credit enhancement.
“Information Memorandum” means the Confidential Information Memorandum dated May
2014 relating to the Borrower and the Transactions.
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any Federal Funds Rate Loan
(other than a Swingline Loan or an Uncommitted Swingline Loan), the last day of
each calendar month, (b) with respect to any Eurodollar Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period and (c) with respect to any Swingline Loan (other than an
Intraday Swingline Loan) or any Uncommitted Swingline Loan, the day that such
Loan is required to be repaid.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in

11



--------------------------------------------------------------------------------

    



the calendar month that is one, two, three or six months thereafter, as the
Borrower may elect; provided, that
(i)     if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of a Eurodollar Borrowing only, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and
(ii)     any Interest Period pertaining to a Eurodollar Borrowing that commences
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case a Revolving Borrowing,
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Intraday Swingline Loans” has the meaning assigned to such term in Section
2.05(d).
“IRS” means the United States Internal Revenue Service.
“ISDA Master Agreement” means the Master Agreement (Multicurrency-Cross Border)
published by the International Swap and Derivatives Association, Inc., as in
effect from time to time.
“Lead Arrangers” means J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner
& Smith Incorporated, Barclays Bank PLC, U.S. Bank National Association and
Wells Fargo Securities, LLC.
“Lender Parent” means, with respect to any Lender, any Person of which such
Lender is, directly or indirectly, a Subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lenders and the Uncommitted Swingline Lenders.
“Lien” means any lien, security interest or other charge of any kind, or any
other type of preferential arrangement intended to have the effect of a lien or
security interest, including, without limitation, the lien or retained security
title of a conditional vendor and any easement, right of way or other
encumbrance on title to real property.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Material Adverse Effect” means any event that could reasonably be expected to
have a material adverse effect on (a) the business, financial condition, or
results of operations of

12



--------------------------------------------------------------------------------

    



the Borrower and its Subsidiaries, taken as a whole, since September 30, 2013,
(b) the rights and remedies of the Lenders under any Credit Document or (c) the
ability of the Borrower, taken as a whole, to perform its obligations under any
Credit Document (any such effect being a “Material Adverse Effect”).
“Maturity Date” means June 11, 2019.
“Maximum Rate” has the meaning assigned to such term in Section 9.13.
“Measurement Period” means, except as otherwise expressly provided herein, each
period of four consecutive fiscal quarters of the Borrower.
“Minimum TNW” means, at any time, $1,200,000,000; provided that such amount
shall be (a) reduced on a dollar-for-dollar basis by an amount equal to any
dividend or other distribution paid by the Borrower on, or any repurchase or
redemption by the Borrower of, any Equity Interests of the Borrower since the
Effective Date (each, an “Equity Payment”) and (b) increased on a
dollar-for-dollar basis by (i) an amount equal to 50% of Consolidated net income
of the Borrower for each fiscal quarter of the Borrower ended after the
Effective Date for which such Consolidated net income is positive and (ii) an
amount equal to the proceeds received on account of equity contributions to the
Borrower or issuances by the Borrower of its Equity Interests (each, an “Equity
Contribution”); provided, further, that the Minimum TNW shall in no event be
less than $800,000,000. Notwithstanding the foregoing, the Borrower may make an
election that any Equity Contribution shall not increase Minimum TNW but, if it
makes such an election, all subsequent Equity Payments shall not reduce Minimum
TNW until the amount of such subsequent Equity Payments equal the amount of such
Equity Contribution.
“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Borrower or any ERISA Affiliate has contributed or has had
an obligation to contribute.
“Non-Consenting Lender” has the meaning assigned to such term in Section
2.19(b).
“Non-U.S. Lender” means a Lender that is not a U.S. Person.
“Notes” means the collective reference to any promissory note evidencing Loans.
“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the foregoing, the Obligations of the
Borrower under the Credit Documents include (a) the obligation to pay principal,
interest, charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by the Borrower under any Credit

13



--------------------------------------------------------------------------------

    



Document and (b) the obligation of the Borrower to reimburse any amount in
respect of any of the foregoing that any Lender, in its sole discretion, may
elect to pay or advance on behalf of the Borrower.
“Ordinary Course Operating Debt” means (i) Debt incurred for operational
liquidity needs pursuant to lines of credit and other liabilities payable to
brokers, dealers, clearing organizations, clients and correspondents, and
liabilities in respect of securities or commodities sold but not yet purchased
and Debt of the Borrower, in each case incurred in the ordinary course of the
“broker-dealer” or “commodity futures trading” business of the Broker-Dealer
Subsidiaries, including Debt incurred in the ordinary course of business to
finance or secure the purchase or carrying of securities, the provision of
margin for forward, futures, repurchase or similar transactions, the making of
advances to customers, the establishment of performance or surety bonds or
guarantees, or in the nature of a letter of credit or letter of guaranty to
support or secure trading and other obligations incurred in the ordinary course
of business, (ii) accounts payable and accrued liabilities in the ordinary
course of business of the Borrower and its Subsidiaries, (iii) notes, bills and
checks presented in the ordinary course of business by such Person to banks for
collection or deposit, (iv) all obligations of the Borrower and its Subsidiaries
of the character referred to in this definition to the extent owing to the
Borrower or any of its Subsidiaries and (v) Guaranteed Debt arising in the
ordinary course of business pursuant to contract or applicable law, rule or
regulation with respect to the Obligations of other members of securities and
commodities clearinghouses and exchanges.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising solely from
such Recipient having executed, delivered, enforced, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, or engaged in any other transaction pursuant to, or
enforced, any Credit Document, or sold or assigned an interest in any Credit
Document).
“Other Taxes” mean any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Credit Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).
“Parent” means TD Ameritrade Holding Corporation, a Delaware corporation.
“Participant” has the meaning set forth in Section 9.04.
“Participant Register” has the meaning set forth in Section 9.04.
“Patriot Act” has the meaning set forth in Section 9.14.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

14



--------------------------------------------------------------------------------

    



“Permitted Encumbrances” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for unpaid utilities and for taxes, assessments and governmental
charges or levies to the extent not yet due or otherwise not required to be paid
under Section 5.01(b);
(b) Liens imposed by law, such as landlords’, materialmen’s, mechanics’,
carriers’, workmen’s and repairmen’s Liens and other similar Liens arising in
the ordinary course of business securing obligations that (i) are not overdue
for a period of more than 30 days or are being contested in good faith by
appropriate proceedings diligently prosecuted and (ii) individually or together
with all other Permitted Encumbrances outstanding on any date of determination
do not materially adversely affect the use of the property to which they relate;
(c) pledges or deposits in the ordinary course of business to secure obligations
under workers’ compensation, unemployment insurance or other social security or
employment laws or regulations or similar legislation or to secure public,
statutory or regulatory obligations;
(d) deposits to secure the performance of bids, trade contracts and leases
(other than Debt), statutory or regulatory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(e) Liens securing judgments for the payment of money not constituting a Default
under Section 6.01(g) or securing appeal or other surety bonds related to such
judgments;
(f) easements, rights of way, covenants, zoning, use restrictions and other
encumbrances on title to real property that do not render title to the property
encumbered thereby unmarketable or materially adversely affect the use of such
property for its present purposes;
(g) any interest or title of a lessor, sublessor, licensee or licensor under any
operating lease or license agreement entered into in the ordinary course of
business and not interfering in any material respect with the business of the
Borrower or any of its Subsidiaries;
(h) banker’s liens, rights of set off or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions in the
ordinary course of business; and
(i) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into in the ordinary course of business.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

15



--------------------------------------------------------------------------------

    



“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.
“Recipient” means, as applicable, (a) the Administrative Agent and (b) any
Lender.
“Redeemable” means, with respect to any Equity Interest, any such Equity
Interest that (a) the issuer has undertaken to redeem at a fixed or determinable
date or dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.
“Register” has the meaning set forth in Section 9.04.
“Regulatory Net Capital” of any Person means (a) in the case such Person is a
Broker-Dealer Subsidiary of the type described in clause (a) of the definition
of “Broker-Dealer Subsidiary”, the amount of net capital held by such Person as
a broker-dealer under Section 15(c)(3) of the Securities Exchange Act and
regulations promulgated thereunder (or under comparable statutes and regulations
of the applicable jurisdiction) and (b) in the case such Person is a
Broker-Dealer Subsidiary of the type described in clause (b) of the definition
of “Broker-Dealer Subsidiary”, the amount of net capital held by such Person as
a futures commission merchant or introducing broker under Section 4f(b) of the
Commodity Exchange Act and regulations promulgated thereunder (or under
comparable statutes and regulations of the applicable jurisdiction).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, the holders of more than 50% of the
Commitments then in effect or, if the Commitments have been terminated, the
Revolving Extensions of Credit then outstanding.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans,
Swingline Exposure and Uncommitted Swingline Exposure at such time.
“Revolving Extensions of Credit” means as to any Lender at any time, an amount
equal to the sum of (a) the aggregate principal amount of all Revolving Loans
held by such Lender then outstanding, (b) such Lender’s Applicable Percentage of
the aggregate principal amount of Swingline Loans then outstanding and (c) such
Lender’s Applicable Percentage of the aggregate principal amount of Uncommitted
Swingline Loans then outstanding.
“Revolving Loan” means a Loan made pursuant to Section 2.03.
“Sanctioned Country” means, at any time, a country or territory that is the
subject or target of any Sanctions.

16



--------------------------------------------------------------------------------

    



“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.


“Significant Subsidiary” means, at any time, a Subsidiary of the Borrower that
is a “significant subsidiary” as defined in Rule 1.02(w) of Regulation S-X of
the SEC, determined based upon the Borrower’s most recent consolidated financial
statements for the most recently completed Fiscal Year as set forth in the
Borrower’s Annual Report on Form 10-K (or 10-K-A) filed with the SEC; provided
that in the case of a Subsidiary formed or acquired after the Effective Date,
the determination of whether such Subsidiary is a Significant Subsidiary shall
be made on a pro forma basis based on the Borrower’s most recent consolidated
financial statements for the most recently completed fiscal quarter or Fiscal
Year, as applicable, as set forth in the Borrower’s Quarterly Report on Form
10-Q or Annual Report on Form 10-K (or 10-K-A), as applicable, filed with the
SEC.
“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and no Person other than the Borrower and the ERISA
Affiliates or (b) was so maintained and in respect of which the Borrower or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature and (d) such Person is not engaged in business or a transaction, and
is not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts

17



--------------------------------------------------------------------------------

    



and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
“S&P” means Standard & Poor’s, or any successor thereto.
“Stockholders Agreement” means that certain Stockholders Agreement, dated as of
June 22, 2005, among the Borrower and the stockholders of the Borrower party
thereto, as amended, restated, supplemented or otherwise modified from time to
time.
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries; provided that solely for
purposes of Section 3.01(a), “Subsidiaries” referred to therein shall not
include any Subsidiary that is specified on Schedule 3.01(b) as a Subsidiary
that is in the process of being liquidated or dissolved as of the Effective
Date.
“Surviving Debt” means Debt of any Subsidiary of the Borrower, other than
Ordinary Course Operating Debt, and Debt of the type permitted under
Section 5.02(b)(x), outstanding on the Effective Date.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means each of JPMorgan Chase Bank, N.A., Bank of America,
N.A., Barclays Bank PLC, U.S. Bank National Association and Wells Fargo Bank,
N.A., in its capacity as lender of Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Syndication Agent” has the meaning assigned to such term in the preamble to
this Agreement.
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof.

18



--------------------------------------------------------------------------------

    



“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Federal Funds Rate.
“Uncommitted Swingline Exposure” means, at any time, the aggregate principal
amount of all Uncommitted Swingline Loans outstanding at such time. The
Uncommitted Swingline Exposure of any Lender at any time shall be its Applicable
Percentage of the total Uncommitted Swingline Exposure at such time.
“Uncommitted Swingline Lender” means any Lender that has made an Uncommitted
Swingline Loan which remains outstanding, in its capacity as a lender of
Uncommitted Swingline Loans hereunder.
“Uncommitted Swingline Loan” means a Loan made pursuant to Section 2.06.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Certificate” shall have the meaning set forth in Section
2.17(f)(ii)(D).
“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Borrower and the Administrative Agent.
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or

19



--------------------------------------------------------------------------------

    



modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
SECTION 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. All terms of an
accounting or financial nature shall be construed, and all computations of
amounts and ratios shall be made without giving effect to any treatment of
indebtedness in respect of convertible debt instruments under Financial
Accounting Standards Board Staff Position APB 14-1 to value any such
indebtedness in a reduced or bifurcated manner as described therein, and such
indebtedness shall at all times be valued at the full stated principal amount
thereof. Notwithstanding any other provision contained herein, all computations
of amounts and ratios referred to in this Agreement shall be made without giving
effect to any election under FASB ASC Topic 825 “Financial Instruments” (or any
other financial accounting standard having a similar result or effect) to value
any Debt or other liabilities of the Borrower or any Subsidiary at “fair value”
as defined therein.
SECTION 1.05.    Pro Forma Calculations. All pro forma computations required to
be made hereunder giving effect to any acquisition, investment, sale,
disposition, merger or similar event shall reflect on a pro forma basis such
event and, to the extent applicable, the historical earnings and cash flows
associated with the assets acquired or disposed of and any related incurrence or
reduction of Debt, but shall not take into account any projected synergies or
similar benefits expected to be realized as a result of such event.


ARTICLE II
The Credits
SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result (after giving effect to

20



--------------------------------------------------------------------------------

    



any application of the proceeds of such Borrowing pursuant to Section 2.10) in
(a) such Lender’s Applicable Revolving Credit Exposure exceeding such Lender’s
Commitment or (b) the sum of the total Revolving Credit Exposures exceeding the
total Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.
SECTION 2.02.    Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.
(b)    Subject to Section 2.14, (i) each Revolving Borrowing shall be comprised
entirely of Federal Funds Rate Loans or Eurodollar Loans as the Borrower may
request in accordance herewith. Each Swingline Loan (other than an Intraday
Swingline Loan) and each Uncommitted Swingline Loan shall be a Federal Funds
Rate Loan. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount equal to $5,000,000 or
a whole multiple of $1,000,000 in excess thereof. At the time that each Federal
Funds Rate Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000; provided that a Federal Funds Rate
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments. Each Swingline Loan and each Uncommitted
Swingline Loan shall be in an amount equal to $500,000 or a whole multiple of
$100,000 in excess thereof. Loans of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of five Eurodollar Revolving Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03.    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 3:00 p.m.,
New York City time, three (3) Business Days before the date of the proposed
Borrowing or (b) in the case of a Federal Funds Rate Borrowing, not later than
4:00 p.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or electronic communication in PDF format to ****) or
facsimile to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02: (i) the amount

21



--------------------------------------------------------------------------------

    



and Type of Revolving Loans to be borrowed, (ii) the date of such Borrowing,
which shall be a Business Day, (iii) in the case of Eurodollar Loans, the
respective amounts of each such Type of Loan and the respective lengths of the
initial Interest Period therefor and (iv) the location and number of the
Borrower’s account to which funds are to be disbursed, which shall comply with
the requirements of Section 2.07. Any Revolving Loans made on the Effective Date
shall initially be Federal Funds Rate Loans.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be a Federal Funds Rate Borrowing. If no
Interest Period is specified with respect to any requested Eurodollar Revolving
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
SECTION 2.04.    [Reserved].
SECTION 2.05.    Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lenders severally agree to make Swingline Loans to
the Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding the
aggregate amount of the Swingline Lenders’ total Commitments (in their
respective capacities as Lenders), (ii) the Applicable Revolving Credit Exposure
of any Swingline Lender (in its capacity as Lender) exceeding such Lender’s
Commitment or (iii) the sum of the total Revolving Credit Exposures exceeding
the total Commitments; provided that the Swingline Lenders shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.
(b)    To request Swingline Loans, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by electronic communication in PDF
format to **** or facsimile), not later than 4:00 p.m., New York City time, on
the day of the proposed Swingline Loans. Each such notice shall be irrevocable
and shall specify the requested date (which shall be a Business Day) and amount
of the requested Swingline Loans. The Administrative Agent will promptly advise
each Swingline Lender of any such notice received from the Borrower. Each
Swingline Lender shall fund its ratable portion of the requested Swingline Loans
(such ratable portion to be calculated based upon the amounts of the Swingline
Lenders’ respective Commitments) by wire transfer of immediately available funds
to the account of the Administrative Agent most recently designated by it for
such purpose by notice to the Swingline Lenders by 5:00 p.m., New York City
time, on the requested date of such Swingline Loan; provided that if the
Borrower notifies the Administrative Agent of such request between 9:00 a.m.,
New York City time, and 4:00 p.m., New York City time, on any applicable
Business Day, each Swingline Lender will use commercially reasonable efforts to
fund its ratable portion of the requested Swingline Loan in the manner described
above within one hour of such notice. The Administrative Agent will make such
Swingline Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower designated by the
Borrower in the applicable Borrower’s request.

22



--------------------------------------------------------------------------------

    



(c)    Each Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lenders, such Lender’s Applicable
Percentage of such Swingline Loans. Each Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lenders, ratably as among them, the
amounts so received by it from the Lenders. Any amounts received by the
Administrative Agent from the Borrower (or other party on behalf of the
Borrower) in respect of Swingline Loans after receipt by the Swingline Lenders
of the proceeds of a sale of participations therein shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lenders, as their interests may
appear; provided that any such payment so remitted shall be repaid to the
Swingline Lenders or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrower for any reason.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Borrower of any default in the payment thereof.
(d)    The Borrower may, at its option, elect to repay any such Swingline Loans
on the date of borrowing thereof upon notice to the Administrative Agent at the
time of borrowing, either with cash on hand or with proceeds of Revolving
Borrowings made on the same day (any such Swingline Loans, the “Intraday
Swingline Loans”).
SECTION 2.06.    Uncommitted Swingline Loans. (a) Subject to the terms and
conditions set forth herein, Lenders are permitted, but are under no obligation,
to make Uncommitted Swingline Loans to the Borrower from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in the sum of the total Revolving Credit Exposures
exceeding the total Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Uncommitted Swingline Loans.
(b)    To request Uncommitted Swingline Loans from any Lender, the Borrower
shall notify the Administrative Agent and the applicable Lender of such request
by telephone (confirmed by electronic communication in PDF format to **** or
facsimile), not later than 4:00 p.m., New York City time (or such later time as
is agreed upon by the Administrative Agent and the Uncommitted Swingline Lender)
on the day of the proposed Uncommitted

23



--------------------------------------------------------------------------------

    



Swingline Loans. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Uncommitted Swingline Loans. Such Lender shall fund the requested Uncommitted
Swingline Loan by wire transfer of immediately available funds to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Uncommitted Swingline Lenders by 5:00 p.m., New York City time, on
the requested date of such Uncommitted Swingline Loan. The Administrative Agent
will thereafter promptly advise each Lender thereof. The Administrative Agent
will make such Uncommitted Swingline Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrower’s request.
(c)    Each Uncommitted Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Uncommitted Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Uncommitted Swingline Loans in which
Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Lender, specifying in such
notice such Lender’s Applicable Percentage of such Uncommitted Swingline Loan or
Loans. Each Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the applicable Uncommitted Swingline Lender, such Lender’s Applicable Percentage
of such Uncommitted Swingline Loans. Each Lender acknowledges and agrees that
its obligation to acquire participations in Uncommitted Swingline Loans pursuant
to this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the applicable Uncommitted Swingline Lender the
amounts so received by it from the Lenders. Any amounts received by the
Administrative Agent from the Borrower (or other party on behalf of the
Borrower) in respect of Uncommitted Swingline Loans after receipt by the
Uncommitted Swingline Lenders of the proceeds of a sale of participations
therein shall be promptly remitted by the Administrative Agent to the Lenders
that shall have made their payments pursuant to this paragraph and to the
applicable Uncommitted Swingline Lenders, as their interests may appear;
provided that any such payment so remitted shall be repaid to the applicable
Uncommitted Swingline Lenders or to the Administrative Agent, as applicable, if
and to the extent such payment is required to be refunded to the Borrower for
any reason. The purchase of participations in an Uncommitted Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.
(d)    Any Uncommitted Swingline Loans will reduce the amount of the Revolving
Borrowings available during such time such Uncommitted Swingline Loans are
outstanding on a dollar-for-dollar basis. For the avoidance of doubt, the
Commitments of the applicable Uncommitted Swingline Lenders will not be reduced
as a result thereof.

24



--------------------------------------------------------------------------------

    



SECTION 2.07.    Funding of Loans. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, or, if later in
the case of a Federal Funds Rate Borrowing, 60 minutes after the Administrative
Agent advises such Lender pursuant to the last sentence of Section 2.03, of the
details of a Borrowing Request made by the Borrower to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans and Uncommitted Swingline Loans
shall be made as provided in Sections 2.05 and 2.06, respectively. The
Administrative Agent will, subject to the proviso set forth in Section 2.10(a),
make such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent in New York City or such other account of the Borrower
designated by the Borrower in the applicable Borrowing Request.
(b)    Unless the Administrative Agent shall have received notice from a Lender
not later than one (1) Business Day prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to Federal Funds Rate Loans. If such
Lender pays such amount to the Administrative Agent, then (x) such amount shall
constitute such Lender’s Loan included in such Borrowing, and (y) if the
Borrower has also paid such amount, such amount (excluding, for the avoidance of
doubt, any interest paid pursuant to clause (ii) above) shall be promptly
refunded to the Borrower.
SECTION 2.08.    Interest Elections. (a) Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Revolving Borrowing, shall have an initial Interest Period
as specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings or Uncommitted Swingline Borrowings, which may not be
converted or continued.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing

25



--------------------------------------------------------------------------------

    



of the Type resulting from such election to be made on the effective date of
such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or electronic
communication or facsimile to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be a Federal Funds Rate Borrowing
or a Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
a Federal Funds Rate Borrowing. Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Borrower, then,
so long as an Event of Default is continuing (i) no outstanding Revolving
Borrowing may be converted to or continued as a Eurodollar Borrowing and (ii)
unless repaid, each Eurodollar Revolving Borrowing shall be converted to a
Federal Funds Rate Borrowing at the end of the Interest Period applicable
thereto.

26



--------------------------------------------------------------------------------

    



SECTION 2.09.    Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount equal to $1,000,000, or a whole multiple thereof and (ii) the Borrower
shall not terminate or reduce the Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.11, (x) the sum
of the Revolving Credit Exposures would exceed the total Commitments or (y) any
Lender’s Applicable Revolving Credit Exposure would exceed such Lender’s
Commitment.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
SECTION 2.10.    Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of the Revolving Loans on the
Maturity Date, (ii) to the Swingline Lenders, the then unpaid principal amount
of the Swingline Loans on the earlier of the Maturity Date and the first date
after any Swingline Loans are made that is the 15th or last day of a calendar
month and is at least two (2) Business Days after such Swingline Loans are made
and (iii) to the Uncommitted Swingline Lenders, the then unpaid principal amount
of the Uncommitted Swingline Loans on the earlier of the Maturity Date and the
first date after any Uncommitted Swingline Loans are made that is the 15th or
last day of a calendar month and is at least two (2) Business Days after such
Uncommitted Swingline Loans are made; provided that on each date that a
Revolving Borrowing is made, the Borrower shall repay all Swingline Loans and
Uncommitted Swingline Loans then outstanding.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of

27



--------------------------------------------------------------------------------

    



any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
SECTION 2.11.    Prepayment of Loans. (a) The Borrower shall have the right at
any time and from time to time up to 3:00 p.m., New York City time on any
Business Day to prepay any Loan in whole or in part, subject to prior notice in
accordance with paragraph (b) of this Section; provided that interest will
accrue on such amount being prepaid until the next business day if such payment
is received after 3:00 p.m., New York City time.
(b)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan or an Uncommitted Swingline Loan, the Swingline
Lenders or the applicable Uncommitted Swingline Lenders, as the case may be) by
telephone (confirmed by electronic communication or facsimile) of any prepayment
hereunder not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.13.
SECTION 2.12.    Fees. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily amount of the unused Commitment of such Lender
during the period from and including the Effective Date to but excluding the
date on which such Commitment terminates (it being understood that Swingline
Loans and Uncommitted Swingline Loans shall not constitute utilization of the
Commitment for purposes of calculating the commitment fees under this

28



--------------------------------------------------------------------------------

    



Section). Accrued commitment fees shall be payable in arrears on the last day of
March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof; provided that any commitment fees accruing after the date on which the
Commitments terminate shall be payable on demand. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
(b)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(c)    The Borrower agrees to pay to the Administrative Agent, for the account
of each Swingline Lender, a fee in an amount equal to 0.50% per annum on the
amount of any outstanding Intraday Swingline Loans made by such Lender, payable
in arrears on the last Business Day of each fiscal quarter of the Borrower.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
SECTION 2.13.    Interest. (a) The Loans comprising each Federal Funds Rate
Borrowing (including each Swingline Loan (other than an Intraday Swingline Loan)
and each Uncommitted Swingline Loan) shall bear interest at the Federal Funds
Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Eurodollar Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan (other than
an Intraday Swingline Loan), 2% plus the rate otherwise applicable to such Loan
as provided in the preceding paragraphs of this Section, (ii) in the case of any
overdue Intraday Swingline Loan, 2% plus the rate applicable to Swingline Loans
pursuant to clause (a) above or (iii) in the case of any other amount, 2% plus
the rate applicable to Federal Funds Rate Loans as provided in paragraph (a) of
this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of a Federal
Funds Rate Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any

29



--------------------------------------------------------------------------------

    



Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Federal Funds Rate or
Eurodollar Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
(f)    For the avoidance of doubt, Intraday Swingline Loans shall not bear
interest (but the fees described in Section 2.12(c) with respect thereto shall
be subject to clause (c) above if not paid when due).
SECTION 2.14.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Eurodollar Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders (or Lender) of making or maintaining their Loans (or
its Loan) included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic communication or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Revolving Borrowing, such Borrowing shall be made as a
Federal Funds Rate Borrowing; provided that if the circumstances giving rise to
such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.
SECTION 2.15.    Increased Costs. (a) If any Change in Law shall:
(i)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Other Connection Taxes on gross or net income, profits or revenue (including
value-added or similar Taxes) and (C) Taxes described in clauses (b) through (d)
of the defined term “Excluded Taxes”) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
(ii)    impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Eurodollar Rate); or

30



--------------------------------------------------------------------------------

    



(iii)    impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Recipient of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or in the case of (i) above, any Loan, or to
reduce the amount of any sum received or receivable by such Recipient hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Recipient, as the case may be, such additional amount or amounts as will
compensate such Recipient, as the case may be, for such additional costs
incurred or reduction suffered.
(b)    If any Lender determines that any Change in Law regarding capital
adequacy requirements or liquidity has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company as specified in paragraph (a)
or (b) of this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(b) and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such

31



--------------------------------------------------------------------------------

    



event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Eurodollar
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
SECTION 2.17.    Taxes. (a) Each payment by the Borrower under any Credit
Document shall be made without withholding for any Taxes, unless such
withholding is required by any law. If any Withholding Agent determines, in its
sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Withholding Agent may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable law. If such Taxes are Indemnified Taxes, then the amount
payable by the Borrower shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section 2.17), the applicable Recipient receives the amount it would
have received had no such withholding been made.
(b)    The Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)    As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 2.17, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(d)    The Borrower shall jointly and severally indemnify each Recipient for any
Indemnified Taxes that are paid or payable by such Recipient in connection with
any Credit Document (including amounts paid or payable under this
Section 2.17(d)) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. The indemnity under this
Section 2.17(d) shall be paid within twenty (20) days after the Recipient
delivers to the Borrower a certificate stating the amount of any Indemnified
Taxes so paid or payable by such Recipient and describing the basis for the
indemnification claim. Such certificate shall be conclusive of the amount so
paid or payable absent manifest error. Such Recipient shall deliver a copy of
such certificate to the Administrative Agent.
(e)    Each Lender shall severally indemnify the Administrative Agent for any
Taxes (but, in the case of any Indemnified Taxes, only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting

32



--------------------------------------------------------------------------------

    



the obligation of the Borrower to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Credit
Document and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 2.17(e) shall
be paid within twenty (20) days after the Administrative Agent delivers to the
applicable Lender a certificate stating the amount of Taxes so paid or payable
by the Administrative Agent. Such certificate shall be conclusive of the amount
so paid or payable absent manifest error.
(f)    (i) Any Lender that is entitled to an exemption from, or reduction of,
any applicable withholding Tax with respect to any payments under any Credit
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.17(f)(ii)(A) through (E) and Section 2.17(f)(iii) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense (or, in the case of a Change in Law, any incremental material
unreimbursed cost or expense) or would materially prejudice the legal or
commercial position of such Lender. Upon the reasonable request of the Borrower
or the Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 2.17(f). If any form or
certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Lender, such Lender
shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.
(ii)    Without limiting the generality of the foregoing, any Lender with
respect to the Borrower shall, if it is legally eligible to do so, deliver to
the Borrower and the Administrative Agent (in such number of copies reasonably
requested by the Borrower and the Administrative Agent) on or prior to the date
on which such Lender becomes a party hereto, duly completed and executed copies
of whichever of the following is applicable:
(A)    in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying
that such Lender is exempt from U.S. Federal backup withholding tax;
(B)    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Credit Document, IRS Form W-8BEN or

33



--------------------------------------------------------------------------------

    



W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(2) with respect to any other applicable payments under any Credit Document,
IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(C)    in the case of a Non-U.S. Lender for whom payments under any Credit
Document constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States, IRS Form W-8ECI;
(D)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN
or W-8BEN-E and (2) a certificate substantially in the form of Exhibit C (a
“U.S. Tax Certificate”) to the effect that such Lender is not (a) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code (c) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (d) conducting a trade or business in the United States with which
the relevant interest payments are effectively connected;
(E)    in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under any Credit Document (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners; or
(F)    any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.
(iii)    If a payment made to a Lender under any Credit Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under

34



--------------------------------------------------------------------------------

    



FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(g)    If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund in respect of any Indemnified Taxes or
Other Taxes as to which indemnification or additional amounts have been paid to
it by the Borrower pursuant to this Section 2.17, it shall remit such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 2.17 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund plus any interest included in such refund
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) by the relevant Governmental Authority attributable
thereto) to the Borrower, net of all out-of-pocket expenses of such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of such Recipient agrees promptly to return such refund to such party in
the event such party is required to repay such refund to the relevant
Governmental Authority. Nothing herein contained shall interfere with the right
of a Recipient to arrange its tax affairs in whatever manner it thinks fit nor
oblige any Recipient to claim any tax refund or to make available its tax
returns or disclose any information relating to its tax affairs or any
computations in respect thereof or any other confidential information or require
any Recipient to do anything that would prejudice its ability to benefit from
any other refunds, credits, reliefs, remissions or repayments to which it may be
entitled. Notwithstanding anything to the contrary in this Section 2.17(g), in
no event will any Recipient be required to pay any amount to any indemnifying
party pursuant to this Section 2.17(g) if such payment would place such
Recipient in a less favorable position (on a net after-Tax basis) than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid.
SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to 12:00 noon, New York City time, on the date
when due, in immediately available funds, without set off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except that payments pursuant to Sections 2.15, 2.16, 2.17 and
9.03 shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest

35



--------------------------------------------------------------------------------

    



and fees then due to such parties, and (ii) second, towards payment of principal
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.
(c)    If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans, Swingline Loans or Uncommitted Swingline Loans resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Revolving Loans, Swingline Loans and Uncommitted Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Revolving Loans, Swingline Loans and Uncommitted
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans, Swingline Loans and Uncommitted Swingline Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
(e)    If any Lender shall fail to make any Loan or payment required to be made
by it pursuant to Section 2.02, 2.05(c), 2.06(c), 2.07(b), 2.18(d) or 9.03(c),
then the Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations to it under such Section until all such unsatisfied obligations are
fully paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such

36



--------------------------------------------------------------------------------

    



Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.
SECTION 2.19.    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
(b)    If (x) any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
(y) in connection with any proposed amendment, waiver or consent to this
Agreement or any other Credit Document requiring the consent of “each Lender” or
“each Lender directly affected thereby,” the consent of the Required Lenders is
obtained, but the consent of other necessary Lenders is not obtained (any such
Lender whose consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”) or (z) any Lender becomes a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender or
Non-Consenting Lender, as applicable, and the Administrative Agent, require such
Lender or such Non-Consenting Lender, as applicable, to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender or such
Non-Consenting Lender, as applicable, shall have received payment of an amount
equal to the outstanding principal of its Loans and participations in Swingline
Loans and Uncommitted Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
SECTION 2.20.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

37



--------------------------------------------------------------------------------

    



(a)    fees shall cease to accrue on the unused Commitment of such Defaulting
Lender pursuant to Section 2.12(a);
(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby;
(c)    if any Swingline Exposure or Uncommitted Swingline Exposure exists at the
time such Lender becomes a Defaulting Lender then:
(i)    all or any part of the Swingline Exposure and Uncommitted Swingline
Exposure of such Defaulting Lender shall be reallocated among the non-Defaulting
Lenders in accordance with their respective Commitments but only to the extent
that (x) the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus
such Defaulting Lender’s Swingline Exposure and Uncommitted Swingline Exposure
does not exceed the total of all non-Defaulting Lenders’ Commitments and (y) the
conditions set forth in Sections 4.01 and 4.02 are satisfied at such time; and
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent prepay such Swingline Exposure and
Uncommitted Swingline Exposure; and
(d)    so long as such Lender is a Defaulting Lender, no Swingline Lender shall
be required to fund any Swingline Loan, unless it is satisfied that the related
exposure will be 100% covered by the Commitments of the non-Defaulting Lenders
and Swingline Exposure related to any newly made Swingline Loan shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.20(c)(i) (and such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender has a good faith belief that any Lender has defaulted
in fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Swingline Lender shall not be required to
fund any Swingline Loan unless the Swingline Lender shall have entered into
arrangements with the Borrower or such Lender, satisfactory to the Swingline
Lender to defease any risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrower, the Swingline Lenders
and the Uncommitted Swingline Lenders, if any, each agree that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swingline Exposure and the Uncommitted Swingline
Exposure of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders (other than Swingline Loans and

38



--------------------------------------------------------------------------------

    



Uncommitted Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.


ARTICLE III
Representations and Warranties
SECTION 3.01.    Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:
(a)    The Borrower and each of its Subsidiaries (i) is a corporation, limited
liability company or limited partnership duly organized, validly existing and
(to the extent applicable in the jurisdiction of its formation) in good standing
under the laws of the jurisdiction of its formation, (ii) except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, is duly qualified and in good
standing as a foreign corporation or company in each other jurisdiction in which
it owns or leases property or in which the conduct of its business requires it
to so qualify or be licensed and (iii) has all requisite corporate, limited
liability company or partnership (as applicable) power and authority (including,
without limitation, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
all Governmental Authorizations) to own or lease and operate its properties and
to carry on its business as now conducted.
(b)    Set forth on Schedule 3.01(b) hereto is a complete and accurate list of
all Subsidiaries of the Borrower as of the date hereof, showing as of the date
hereof (as to each such Subsidiary) the jurisdiction of its formation, the
number of shares, membership interests or partnership interests (as applicable)
of each class of its Equity Interests authorized, and the number outstanding, on
the date hereof and the percentage of each such class of its Equity Interests
owned (directly or indirectly) by the Borrower and the number of shares covered
by all outstanding options, warrants, rights of conversion or purchase and
similar rights at the date hereof. All of the outstanding Equity Interests in
the Borrower’s Subsidiaries have been validly issued, are fully paid and
non-assessable and are owned by the Borrower or one or more of its Subsidiaries
free and clear of all Liens, except Permitted Encumbrances.
(c)    The execution, delivery and performance by the Borrower of each Credit
Document to which it is or is to be a party, and the consummation of the
financing transactions evidenced by each Credit Document to which it is a party,
are within the Borrower’s corporate, limited liability company or limited
partnership (as applicable) powers, have been duly authorized by all necessary
corporate, limited liability company or limited partnership (as applicable)
action, and do not (i) contravene the Borrower’s charter, bylaws, limited
liability company agreement, partnership agreement or other constituent
documents, (ii) violate any law, rule, regulation (including, without
limitation, Regulation X of the Board), order, writ, judgment, injunction,
decree, determination or award, (iii) conflict with or result in the breach of,
or constitute a default or require any payment to be made under, any loan
agreement, indenture, mortgage, deed of trust, material lease or other material
contract or instrument

39



--------------------------------------------------------------------------------

    



binding on or affecting the Borrower, any of its Subsidiaries or any of their
properties or (iv) result in or require the creation or imposition of any Lien
upon or with respect to any of the properties of the Borrower or any of its
Subsidiaries.
(d)    No Governmental Authorization, and no notice to or filing with, any
Governmental Authority or any other third party is required for (i) the due
execution, delivery, recordation, filing or performance by the Borrower of any
Credit Document to which it is or is to be a party, or for the consummation of
the financing transactions described herein or (ii) the exercise by the
Administrative Agent or any Lender of its rights under the Credit Documents,
except with respect to the exercise of any remedies with respect to, or any
other transfer of, the Equity Interests of any Broker-Dealer Subsidiary, giving
all necessary notices to third parties and obtaining all necessary Governmental
Authorizations in connection with such exercise of remedies or transfer
including, without limitation, to the extent required under the Financial
Industry Regulatory Authority’s NASD Rule 1017 or any similar rule under the
Commodities Exchange Act.
(e)    This Agreement has been, and each other Credit Document when delivered
hereunder will have been, duly executed and delivered by the Borrower party
thereto. This Agreement is, and each other Credit Document when delivered
hereunder will be, the legal, valid and binding obligation of the Borrower party
thereto, enforceable against the Borrower in accordance with its terms subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
(f)    Except as set forth in the financial statements referred to in Section
3.01(g), there is no action, suit, investigation, litigation or proceeding
affecting the Borrower or any of its Subsidiaries, including any Environmental
Action, pending or, to the knowledge of the Borrower, threatened before any
Governmental Authority or arbitrator that (i) could reasonably be expected to
have a Material Adverse Effect or (ii) purports to affect the legality, validity
or enforceability of any Credit Document or the consummation of the financing
transactions evidenced hereby and by the other Credit Documents.
(g)    The audited Consolidated balance sheet of the Borrower and its
Subsidiaries as at September 30, 2013, and the related audited Consolidated
statement of income and audited Consolidated statement of cash flows of the
Borrower and its Subsidiaries for the Fiscal Year then ended, accompanied by an
unqualified opinion of Ernst & Young LLP, independent public accountants, copies
of which have been made available to each Lender, fairly present in all material
respects the Consolidated financial condition of the Borrower and its
Subsidiaries as at such date and the Consolidated results of operations of the
Borrower and its Subsidiaries for the period ended on such date, all in
accordance with GAAP applied on a consistent basis. The Borrower’s FOCUS-II
Report for the fiscal quarter ended December 31, 2013 is true and complete in
all material respects. The Borrower’s FOCUS-II Report for the fiscal quarter
ended March 31, 2014 is true and complete in all material respects. All such
audited financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP applied consistently throughout the
periods involved

40



--------------------------------------------------------------------------------

    



(except as approved by the aforementioned firm of accountants and disclosed
therein). Since September 30, 2013, there has been no Material Adverse Effect.
(h)    [Reserved].
(i)    Neither the Information Memorandum nor any of the other reports,
financial statements, certificates or other written information, other than
forward-looking information (including any projections) and information of a
general economic or general industry nature, furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered or made available hereunder (as
modified or supplemented by other information so furnished, and all filings of
the Borrower or any of its Subsidiaries that have been made with the SEC), taken
as a whole, when furnished contains any material misstatement of fact or omits
to state any material fact necessary to make the statements therein, in light of
the circumstances under which such statements were made, not materially
misleading.
(j)    No proceeds of any Loan will be used for any purpose that violates, or
which is inconsistent with, the provisions of Regulation T, U or X of the Board,
as in effect from time to time.
(k)    The Borrower is not, nor is it required to be, registered as an
“investment company” under the Investment Company Act of 1940, as amended.
Neither the making of any Loans, nor the application of the proceeds or
repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Credit Documents, will violate any provision of
any such Act or any rule, regulation or order of the SEC thereunder.
(l)    As of the Effective Date, the Borrower and its Subsidiaries are, taken as
a whole, Solvent.
(m)    (i)    No ERISA Event has occurred or is reasonably expected to occur
with respect to any Plan which could reasonably be expected to result in a
Material Adverse Effect.
(ii)    Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) for each Single Employer Plan, copies of which have been
filed with the IRS and will be made available to the Lenders upon a written
request to the Borrower, is complete and accurate in all material respects and
fairly presents the funding status of such Single Employer Plan.
(iii)    Neither the Borrower nor any ERISA Affiliate has incurred or to the
knowledge of the Borrower or ERISA Affiliate, is reasonably expected to incur
any Withdrawal Liability to any Multiemployer Plan which could reasonably be
expected to result in a Material Adverse Effect.
(iv)    Neither the Borrower nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and, to the knowledge of the Borrower or ERISA Affiliate, no such

41



--------------------------------------------------------------------------------

    



Multiemployer Plan is reasonably expected to be in reorganization or to be
terminated, within the meaning of Title IV of ERISA.
(n)    The operations and properties of the Borrower and each of its
Subsidiaries comply in all material respects with all applicable Environmental
Laws and Environmental Permits, and, to the Borrower’s knowledge, no
circumstances exist that could form the basis of an Environmental Action against
the Borrower or any of its Subsidiaries or any of their properties that could
reasonably be expected to have a Material Adverse Effect.
(o)    The Borrower and each of its Subsidiaries and Affiliates has filed, has
caused to be filed or has been included in all Federal and State and other
material Tax returns required to be filed by it and has paid all Taxes due,
except (i) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (ii) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.
(p)    The Borrower (i) is a broker and dealer subject to the provisions of
Regulation T of the Board, (ii) maintains procedures and internal controls
reasonably designed to ensure compliance with the provisions of Regulation T,
(iii) is a member in good standing of FINRA and (iv) is duly registered as a
broker dealer with the SEC and in each state where the conduct of a material
portion of its business requires such registration.
(q)    The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with
Anti-Corruption/Anti-Money Laundering Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees, and to
the knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption/Anti-Money Laundering Laws and applicable Sanctions in all
material respects. None of (a) the Borrower, any Subsidiary or any of their
respective directors, officers or employees, or (b) to the knowledge of the
Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Loan, use of proceeds or other transaction
contemplated by this Agreement will violate Anti-Corruption/Anti-Money
Laundering Laws or applicable Sanctions.
(r)    The Borrower shall not, and the respective directors, officers, employees
and agents of the Borrower and its Subsidiaries shall not use, the proceeds of
any Loans (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value to
any Person, to obtain or retain business, or to secure any improper advantage to
any Person, or to engage in money laundering or terrorist finance, in each case
in violation of any Anti-Corruption/Anti-Money Laundering Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

42



--------------------------------------------------------------------------------

    



ARTICLE IV
Conditions
SECTION 4.01.    Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto a counterpart of this Agreement signed on behalf of such party.
(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Sidley Austin LLP, counsel for the Borrower, and of Kutak Rock LLP,
Nebraska counsel for the Borrower, each covering such matters relating to the
Borrower, this Agreement or the Transactions as the Administrative Agent shall
reasonably request. The Borrower hereby requests such counsel to deliver such
opinions.
(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of the Transactions and any other legal matters relating to the
Borrower, this Agreement or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.
(d)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
(e)    The Lenders, the Administrative Agent and the Lead Arrangers shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced not less than two (2) Business Days
prior to the Effective Date, reimbursement or payment of all out of pocket
expenses required to be reimbursed or paid by the Borrower hereunder.
(f)    The Lenders shall have received Patriot Act and “know your customer” /
anti-money laundering documentation and information reasonably requested by the
Lenders in writing at least two (2) Business Days prior to the Effective Date.
(g)    The Administrative Agent shall have received reasonably satisfactory
evidence that the Credit Agreement, dated as of June 28, 2011, among the
Borrower, the lenders from time to time party thereto, Bank of America, N.A., as
syndication agent, JPMorgan Chase Bank, N.A., as administrative agent, and the
other agents party thereto shall have been terminated and all amounts thereunder
shall have been repaid in full.
(h)    The Administrative Agent shall have received the financial statements and
reports set forth in Section 3.01(g).

43



--------------------------------------------------------------------------------

    



The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time, on June
11, 2014 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).
SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Loan is subject to the satisfaction or waiver of the
following conditions:
(a)    The representations and warranties of the Borrower set forth in this
Agreement or any other Credit Document shall be true and correct in all material
respects on and as of such date (except those representations and warranties
that are qualified by “materiality”, “Material Adverse Effect” or similar
language, in which case such representation or warranty shall be true and
correct in all respects), other than the representations and warranties
contained in Section 3.01(f) and in the last sentence of Section 3.01(g) and
those only made as of the Effective Date and except to the extent any such
representation or warranty is stated to relate solely to an earlier date (other
than the Effective Date), in which case such representation or warranty shall be
true and correct in all material respects on and as of such earlier date (except
those representations and warranties that are qualified by “materiality”,
“Material Adverse Effect” or similar language, in which case such representation
or warranty shall be true and correct in all respects).
(b)    At the time of and immediately after giving effect to such Loan, no
Default or Event of Default shall have occurred and be continuing.
Each borrowing of Loans (but excluding, for the avoidance of doubt, any
conversion or continuation of Loans) shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.
ARTICLE V
Covenants of the Borrower
SECTION 5.01.    Affirmative Covenants. So long as any Loan or any other
Obligation of the Borrower under any Credit Document shall remain unpaid or any
Lender shall have any Commitment hereunder, the Borrower will:
(a)    Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders that are material to the conduct of the business of the Borrower and
its Subsidiaries taken as a whole, such compliance to include, without
limitation, compliance with Environmental Laws and ERISA.
(b)    Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, (i)
all material Taxes imposed upon it or upon its property and (ii) all lawful
claims that, if unpaid, might by

44



--------------------------------------------------------------------------------

    



law become a Lien upon its property; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to pay or discharge any
such Tax or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained.
(c)    Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance in such amounts and covering such risks, and with such
deductibles or self-insurance retentions, as is usually carried by companies
engaged in similar businesses and owning similar properties in the same general
areas in which the Borrower or such Subsidiary operates.
(d)    Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of its Subsidiaries to preserve and maintain (i) its legal existence
and legal structure and (ii) to the extent material to the conduct of the
business of the Borrower and its Subsidiaries taken as a whole, its rights
(charter and statutory), permits, licenses, approvals, privileges and franchises
except, in the case of its Subsidiaries, to the extent the failure to do so
could not reasonably be expected to have a Material Adverse Effect; provided,
however, that the Borrower and its Subsidiaries may consummate any merger,
consolidation, liquidation or dissolution permitted under Section 5.02(d) or any
sale, transfer or other disposition permitted under Section 5.02(e).
(e)    Visitation Rights. At any reasonable time and from time to time, upon
reasonable prior notice, permit the Administrative Agent or any of the Lenders,
or any agents or representatives thereof, to examine and make copies of and
abstracts from the records and books of account of, and visit the properties of,
the Borrower and any of its Subsidiaries, and to discuss the affairs, finances
and accounts of the Borrower and any of its Subsidiaries with any of their
officers and with their independent certified public accountants; provided that
representatives of the Borrower shall have the opportunity to be present at any
meeting with its independent accountants; provided further that unless (x) a
Default has occurred and is continuing or (y) the Administrative Agent
reasonably believes an event has occurred that has a Material Adverse Effect,
(i) the Lenders shall coordinate the exercise of their visitation and inspection
rights under this Section 5.01(e) through the Administrative Agent and limit the
exercise of such rights to one time per Fiscal Year, and (ii) neither the
Borrower nor any of its Subsidiaries shall be required to pay or reimburse any
costs and expenses incurred by any Lender in connection with the exercise of
such rights.
(f)    Keeping of Books. (i) Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which true and correct entries shall be
made of all material financial transactions and the assets and business of the
Borrower and each such Subsidiary and (ii) maintain, and cause each of its
Subsidiaries to maintain, a system of accounting established and maintained in
conformity, in all material respects, with GAAP in effect from time to time.
(g)    Maintenance of Properties, Etc. Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, all of its properties that are used
or useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted

45



--------------------------------------------------------------------------------

    



except to the extent that the failure to do so could not reasonably be expected
to have a Material Adverse Effect.
(h)    Anti-Corruption/Anti-Money Laundering Laws and Sanctions. Maintain in
effect and enforce, and cause each of its Subsidiaries to maintain in effect and
enforce, policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with any applicable Anti-Corruption/Anti-Money Laundering Laws and applicable
Sanctions.
(i)    Further Assurances. (i) Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, correct, and cause each
of its Subsidiaries promptly to correct, any material defect or error that may
be discovered in any Credit Document to which it is a party or in the execution
or acknowledgment thereof, and
(ii)    Promptly upon request by the Administrative Agent, or any Lender through
the Administrative Agent, do, execute, acknowledge, deliver, any and all such
further acts and other instruments as the Administrative Agent, or the Required
Lenders through the Administrative Agent, may reasonably require from time to
time in order to carry out more effectively the purposes of the Credit
Documents, and cause each of its Subsidiaries to do so.
(j)    Use of Proceeds. The proceeds of the Loans shall be available (and the
Borrower agrees that it shall use such proceeds) solely to fund working capital
needs and for general corporate purposes of the Borrower.
SECTION 5.02.    Negative Covenants. So long as any Loan or any other Obligation
of the Borrower under any Credit Document shall remain unpaid or any Lender
shall have any Commitment hereunder, the Borrower will not, at any time:
(a)    Liens, Etc. Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Lien on or
with respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired or, except to the
extent otherwise permitted under Section 5.02(e), assign, or permit any of its
Subsidiaries to assign, any accounts or other right to receive income, except:
(i)    Liens created under the Credit Documents;
(ii)    Permitted Encumbrances;
(iii)    Liens created, incurred, assumed or suffered to exist in the ordinary
course of business upon assets owned by the Borrower or any Subsidiary or as to
which the Borrower or any Subsidiary has rights to create Liens thereon or held
for its account to secure liabilities or obligations, actual or contingent,
incurred in the ordinary course of business, including Liens in favor of
clearing houses, clearing brokers or other entities providing clearing services
and borrowings collateralized by client assets in the ordinary course of
business; and
(iv)    Liens securing Debt and other liabilities of the Borrower or any of its
Subsidiaries in an aggregate outstanding amount not to exceed at any time (x)
15% of

46



--------------------------------------------------------------------------------

    



shareholders’ equity of the Borrower determined in accordance with GAAP, as
shown on the most recent Consolidated balance sheet of the Borrower and its
Subsidiaries delivered pursuant to Section 5.03(b) or (c), minus (y) the
aggregate principal amount of any Debt (other than Debt secured by such Liens
permitted under this clause (iv)) of any such Subsidiaries then outstanding
under Section 5.02(b)(xv);
(b)    Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:
(i)    Debt under the Credit Documents;
(ii)    Surviving Debt and any Debt extending the maturity of, or refunding or
refinancing, in whole or in part, such Debt; provided that the terms of any such
extending, refunding or refinancing Debt, and of any agreement entered into and
of any instrument issued in connection therewith, are otherwise permitted by the
Credit Documents; provided further that the principal amount of any Surviving
Debt shall not be increased above the principal amount thereof outstanding
immediately prior to such extension, refunding or refinancing plus accrued
interest thereon and reasonable expenses and fees incurred in connection
therewith, and the Borrower or any Subsidiary shall not be added as an
additional direct or contingent obligor with respect thereto, as a result of or
in connection with such extension, refunding or refinancing; and provided
further that the terms relating to principal amount, amortization, maturity,
collateral (if any) and subordination (if any), and other material terms taken
as a whole, of any such extending, refunding or refinancing Debt, and of any
agreement entered into and of any instrument issued in connection therewith, are
no less favorable in any material respect to the Borrower or the Lenders than
the terms of any agreement or instrument governing any Surviving Debt being
extended, refunded or refinanced and the interest rate applicable to any such
extending, refunding or refinancing Debt does not exceed the then applicable
market interest rate;
(iii)    Debt in respect of Hedge Agreements designed to hedge against
fluctuations in interest rates and exchange rates incurred in the ordinary
course of business and consistent with prudent business practice;
(iv)    Debt owed to the Borrower or a wholly owned Subsidiary of the Borrower;
(v)    Debt of any Person that becomes a Subsidiary of the Borrower after the
date hereof not in contravention of this Agreement, which Debt is existing at
the time such Person becomes a Subsidiary of the Borrower (other than Debt
incurred solely in contemplation of such Person becoming a Subsidiary of the
Borrower), and any Debt extending the maturity of, or refunding or refinancing,
in whole or in part, any such Debt under this clause (v); provided that the
terms of any such extending, refunding or refinancing Debt, and of any agreement
entered into and of any instrument issued in connection therewith, are otherwise
permitted by the Credit Documents; provided further that the principal amount of
the Debt being extended, refunded or refinanced shall not be increased above the
principal amount thereof outstanding immediately prior to such

47



--------------------------------------------------------------------------------

    



extension, refunding or refinancing plus accrued interest thereon and reasonable
expenses and fees incurred in connection therewith, and the Borrower or any
Subsidiary shall not be added as an additional direct or contingent obligor with
respect thereto, as a result of or in connection with such extension, refunding
or refinancing; and provided further that the terms relating to principal
amount, amortization, maturity, collateral (if any) and subordination (if any),
and other material terms taken as a whole, of any such extending, refunding or
refinancing Debt, and of any agreement entered into and of any instrument issued
in connection therewith, are no less favorable in any material respect to the
Borrower or the Lenders than the terms of any agreement or instrument governing
the Debt being extended, refunded or refinanced and the interest rate applicable
to any such extending, refunding or refinancing Debt does not exceed the then
applicable market interest rate;
(vi)    [Reserved];
(vii)    Debt under performance bonds, surety bonds and letter of credit
obligations to provide security for worker’s compensation claims and Debt in
respect of bank overdrafts not more than two days overdue, in each case,
incurred in the ordinary course of business;
(viii)    to the extent the same constitutes Debt, obligations in respect of
working capital adjustments and/or earn-out arrangements in connection with any
purchase or acquisition;
(ix)    Ordinary Course Operating Debt;
(x)    to the extent constituting Guaranteed Debt, indemnification obligations
and other similar obligations of the Borrower and its Subsidiaries in favor of
directors, officers, employees, consultants or agents of the Borrower or any of
its Subsidiaries extended in the ordinary course of business;
(xi)    (A) unsecured Guaranteed Debt of any Subsidiary with respect to
unsecured payment Obligations of the Borrower and (B) Guaranteed Debt with
respect to payment Obligations of any Subsidiary; provided, that the underlying
obligation related to such Guaranteed Debt in this clause (B) is permitted under
Section 5.02(b)(iii), (vii), (viii) or (xiv);
(xii)    Guaranteed Debt with respect to leases in respect of real property
entered into by any Broker-Dealer Subsidiary in the ordinary course of business;
(xiii)    contingent liabilities arising out of endorsements of checks and other
negotiable instruments for deposit or collection in the ordinary course of
business;
(xiv)    Debt owing to insurance companies to finance insurance premiums
incurred in the ordinary course of business; provided that each insurance
company financing such insurance premiums agrees to give the Administrative
Agent not less than 30 days’ prior written notice before termination of any
insurance policy for which premiums are being financed; and

48



--------------------------------------------------------------------------------

    



(xv)    other Debt not otherwise permitted under this Section 5.02(b) in an
aggregate outstanding principal amount not to exceed at any time (x) 15% of
shareholders’ equity of the Borrower determined in accordance with GAAP, as
shown on the most recent Consolidated balance sheet of the Borrower and its
Subsidiaries delivered pursuant to Section 5.03(b) or (c), minus (y) the
aggregate outstanding principal amount of any Debt (other than Debt permitted
under this clause (xv)) and other liabilities secured by Liens then existing and
permitted under Section 5.02(a)(iv).
(c)    Change in Nature of Business. Engage or permit any of its Subsidiaries to
engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the date hereof or
any business substantially related, incidental or ancillary thereto.
(d)    Mergers, Etc. Merge into or consolidate with any Person or permit any
Person to merge into it, or permit any of its Subsidiaries to do so, except
that:
(i)    any Subsidiary of the Borrower may merge into or consolidate with the
Borrower or any other Subsidiary of the Borrower; provided that (A) in the case
of any such merger or consolidation to which the Borrower is a party, the
Borrower shall be the surviving entity and (B) in the case of any such merger or
consolidation in which the Borrower is not a party, the Person formed by such
merger or consolidation shall be a wholly owned Subsidiary of the Borrower;
(ii)    the Borrower or any Subsidiary of the Borrower may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided that (A) in the case of any such merger or
consolidation to which the Borrower is a party, the Borrower shall be the
surviving entity and (B) in the case of any such merger or consolidation in
which the Borrower is not a party, the Person formed by such merger or
consolidation shall be a wholly owned Subsidiary of the Borrower;
(iii)    as part of any sale or other disposition permitted under Section
5.02(e), any Subsidiary of the Borrower may merge into or consolidate with any
other Person or permit any other Person to merge into or consolidate with it;
and
(iv)    any Subsidiary of the Borrower may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interest of the Borrower and is not materially disadvantageous to the Lenders;
provided, however, that in each case, immediately before and after giving effect
thereto, no Default shall have occurred and be continuing.
(e)    Sales, Etc. of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose of,
all or substantially all of the assets of the Borrower and its Subsidiaries,
taken as a whole, or grant any option or other right to purchase, lease or
otherwise acquire, or permit any of its Subsidiaries to grant any option or
other right to purchase, lease or otherwise acquire, all or substantially all of
the assets of the Borrower and its Subsidiaries, taken as a whole.

49



--------------------------------------------------------------------------------

    



(f)    Anti-Corruption/Anti-Money Laundering Laws and Sanctions. The Borrower
shall not, and the respective directors, officers, employees and agents of the
Borrower and its Subsidiaries shall not use, the proceeds of any Loans (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption/Anti-Money Laundering Laws, (B) for the purpose
of funding, financing or facilitating any activities, business or transaction of
or with any Sanctioned Person, or in any Sanctioned Country, or (C) in any
manner that would result in the violation of any Sanctions applicable to any
party hereto.
SECTION 5.03.    Reporting Requirements. So long as any Loan or any other
Obligation of the Borrower under any Credit Document shall remain unpaid or any
Lender shall have any Commitment hereunder, the Borrower will furnish to the
Administrative Agent for prompt distribution to each Lender electing to receive
the same:
(a)    Default Notice. As soon as possible and in any event within two (2)
Business Days after any Financial Officer of the Borrower becomes aware of the
occurrence of each Default or any event, development or occurrence that could
reasonably be expected to have a Material Adverse Effect continuing on the date
of such statement, a statement of the Financial Officer of the Borrower setting
forth details of such Default or event, development or occurrence and the action
that the Borrower has taken and proposes to take with respect thereto.
(b)    Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Borrower and its Subsidiaries, including therein a Consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and a Consolidated statement of income and a Consolidated statement of cash
flows of the Borrower and its Subsidiaries for such Fiscal Year, in each case
accompanied by (i) an opinion as to such audit report of Ernst & Young LLP or
other independent public accountants of nationally recognized standing and (ii)
if prepared, a report of such independent public accountants as to the
Borrower’s internal controls required under Section 404 of the Sarbanes-Oxley
Act of 2002, in each case certified by such accountants without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit, provided that to the extent different
components of such consolidated financial statements are separately audited by
different independent public accounting firms, the audit report of any such
accounting firm may contain a qualification or exception as to scope of such
consolidated financial statements; together with (x) a certificate of a
Financial Officer of the Borrower stating that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that the Borrower has taken and proposes to
take with respect thereto and (y) a schedule in substantially the form of
Exhibit B of the computations used by a Financial Officer of the Borrower in
determining, as of the end of such Fiscal Year, compliance with the covenants
contained in Section 5.04.
(c)    Quarterly Financials. As soon as available and in any event within 45
days after the end of each of the first three quarters of each Fiscal Year, a
copy of the Borrower’s FOCUS-II Report for such quarter, which report shall be
true and complete in all

50



--------------------------------------------------------------------------------

    



material respects, and duly certified by a Financial Officer of the Borrower,
together with (i) a certificate of said officer stating that no Default has
occurred and is continuing or, if a Default has occurred and is continuing, a
statement as to the nature thereof and the action that the Borrower has taken
and proposes to take with respect thereto and (ii) a schedule in substantially
the form of Exhibit B of the computations used by the Borrower in determining
compliance with the covenants contained in Section 5.04.
(d)    [Reserved].
(e)    Litigation. Promptly after the commencement thereof, notice of the
commencement of any action, suit, litigation or proceeding before any
Governmental Authority affecting the Borrower or any of its Subsidiaries,
including any Environmental Action, that (i) could reasonably be expected to
have a Material Adverse Effect or (ii) purports to affect the legality, validity
or enforceability of any Credit Document or the consummation of the financing
transactions evidenced hereby and by the other Credit Documents.
(f)    ERISA. (i) ERISA Events and ERISA Reports. Promptly and in any event
within 10 days after (A) the Borrower or any ERISA Affiliate knows or has reason
to know that any ERISA Event has occurred, which could reasonably be expected to
result in a Material Adverse Effect, a statement of a Financial Officer of the
Borrower describing such ERISA Event and the action, if any, that the Borrower
or such ERISA Affiliate has taken and proposes to take with respect thereto and
(B) any Lender makes a written request to the Borrower for any records,
documents or other information furnished to the PBGC with respect to any Plan
pursuant to Section 4010 of ERISA, a copy of such records, documents and
information.
(ii)    Plan Terminations. Promptly and in any event within ten (10) Business
Days after receipt thereof by the Borrower or any ERISA Affiliate, copies of
each notice from the PBGC stating its intention to terminate any Plan or to have
a trustee appointed to administer any Plan under Section 4042 of ERISA.
(iii)    Plan Annual Reports. Promptly and in any event within thirty (30) days
after the written request by any Lender to the Borrower, copies of each Schedule
B (Actuarial Information) to the annual report (Form 5500 Series) filed with the
IRS with respect to each Single Employer Plan.
(iv)    Multiemployer Plan Notices. Promptly and in any event within ten (10)
Business Days after receipt thereof by the Borrower or any ERISA Affiliate from
the sponsor of a Multiemployer Plan, copies of each notice concerning (A) the
imposition of Withdrawal Liability by any such Multiemployer Plan, (B) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
such Multiemployer Plan or (C) the amount of liability incurred, or that may be
incurred, by the Borrower or any ERISA Affiliate in connection with any event
described in clause (A) or (B), but only if such liability under (A), (B) or (C)
could reasonably be expected to result in a Material Adverse Effect.

51



--------------------------------------------------------------------------------

    



(g)    Ratings. Promptly after Moody’s or S&P shall have announced a change in
the rating established for the Index Debt, written notice of such rating change.
(h)    Publicly Available Information. Promptly after the same become publicly
available, copies of all periodic and other reports, and other materials filed
by the Borrower or any Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, as the case may be. Filing of any such report or
other material on the SEC’s EDGAR system (or any successor thereto) or any other
publicly available database maintained by the SEC shall be deemed to satisfy the
requirements of this Section 5.03(h).
(i)    Other Information. Such other information respecting the business,
financial condition or results of operations of the Borrower or any of its
Subsidiaries as the Administrative Agent, or any Lender through the
Administrative Agent, may from time to time reasonably request.
Financial statements required to be delivered pursuant to Section 5.03(b) or (c)
(to the extent any such documents are included in materials otherwise filed with
the SEC) or 5.03(h) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Parent or the
Borrower files such documents on the SEC’s EDGAR system (or any successor
thereto) or any other publicly available database maintained by the SEC, or
provides a link thereto on the Parent’s website on the Internet, to which each
Lender and the Administrative Agent have access; or (ii) on which such documents
are posted on the Borrower’s behalf on IntraLinks/IntraAgency or another
relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that upon the written request of the
Administrative Agent or any Lender, the Borrower shall deliver paper copies of
such documents to the Administrative Agent or such Lender, as the case may be.
The Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the financial statements referred to above, and in any event
shall have no responsibility to monitor compliance by the Borrower with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
SECTION 5.04.    Financial Covenants. So long as any Loan or any other
Obligation of the Borrower under any Credit Document shall remain unpaid or any
Lender shall have any Commitment hereunder, the Borrower will:
(a)    Minimum Consolidated Tangible Net Worth. Maintain at all times a
Consolidated Tangible Net Worth of not less than the Minimum TNW.
(b)    Regulatory Net Capital. Maintain at all times Regulatory Net Capital in
compliance with applicable law but in no event less than five percent (5%) of
its aggregate debit items calculated using the alternative standard for net
capital calculation.

52



--------------------------------------------------------------------------------

    



ARTICLE VI
Events of Default
SECTION 6.01.    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)    (i) the Borrower shall fail to pay any principal of any Loan when the
same shall become due and payable or (ii) the Borrower shall fail to pay any
interest on any Loan, or the Borrower shall fail to make any other payment under
any Credit Document, in each case under this clause (ii) within three (3)
Business Days after the same shall become due and payable; or
(b)    any representation or warranty made by the Borrower (or any of its
officers) under or in connection with any Credit Document shall prove to have
been incorrect in any material respect when made; or
(c)    the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d) (solely with respect to the existence of
the Borrower), (e), (h) or (j), 5.02, 5.03 or 5.04(a); or
(d)    (i) the Borrower shall fail to perform or observe any other term,
covenant or agreement contained in Section 5.04(b) and such failure shall remain
unremedied for five (5) Business Days or (ii) the Borrower shall fail to perform
or observe any other term, covenant or agreement contained in any Credit
Document (other than described in Section 6.01(a), (b), (c) or (d)(i)) on its
part to be performed or observed if such failure shall remain unremedied for 30
days after the earlier of the date on which (A) any Financial Officer becomes
aware of such failure or (B) written notice thereof shall have been given to the
Borrower by the Administrative Agent or any Lender; or
(e)    the Borrower or any of its Subsidiaries shall fail to pay any principal
of, premium or interest on or any other amount payable in respect of any Debt of
the Borrower or such Subsidiary (as the case may be) that is outstanding in a
principal amount (or, in the case of any Hedge Agreement, an Agreement Value) of
at least $100,000,000 either individually or in the aggregate for the Borrower
and its Subsidiaries (but excluding Debt outstanding hereunder), when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt; or any other event shall occur or condition shall exist
under any agreement or instrument relating to any such Debt and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt or otherwise to cause, or
to permit the holder thereof to cause, such Debt to mature; or any such Debt
shall be declared to be due and payable or required to be prepaid or redeemed
(other than by a regularly scheduled required prepayment or redemption),
purchased or defeased, or an offer to prepay, redeem, purchase or defease such
Debt shall be required to be made, in each case prior to the stated maturity
thereof; or

53



--------------------------------------------------------------------------------

    



(f)    (i) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (A) liquidation, reorganization or other relief
in respect of the Borrower or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (B) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered or (ii) the Borrower or any
Significant Subsidiary shall (A) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (B) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(f)(i) of this Article, (C) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Significant Subsidiary or for a substantial part of its
assets, (D) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (E) make a general assignment for the
benefit of creditors or (F) take any corporate board action to authorize any of
the foregoing; or
(g)    any judgments or orders, either individually or in the aggregate, for the
payment of money in excess of $100,000,000 shall be rendered against the
Borrower or any of its Subsidiaries and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 10 consecutive days during which the payment for such
judgment or order shall remain unsatisfied and a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; provided, however, that any such amount shall be calculated after
deducting from the sum so payable any amount of such judgment or order that is
covered by a valid and binding policy of insurance in favor of the Borrower or
Subsidiary from an insurer that is rated at least “A” by A.M. Best Company,
which policy covers full payment thereof and which insurer has been notified,
and has not disputed the claim made for payment, of such amount of such judgment
or order; or
(h)    any provision of any Credit Document after delivery thereof pursuant to
Section 4.01 or 5.01(i) shall for any reason cease to be valid and binding on or
enforceable against the Borrower party to it, or the Borrower shall so state in
writing except to the extent the Borrower has been released from its obligations
thereunder in accordance with this Agreement or such other Credit Document or
such Credit Document has expired or terminated in accordance with its terms; or
(i)    a Change of Control shall occur; or
(j)    any ERISA Event shall have occurred with respect to a Single Employer
Plan which could reasonably be expected to result in liability to the Borrower
and/or any ERISA Affiliate in an amount that could reasonably be expected to
have a Material Adverse Effect; or

54



--------------------------------------------------------------------------------

    



(k)    the Borrower or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Borrower and the ERISA
Affiliates as Withdrawal Liability (determined as of the date of such
notification), could reasonably be expected to have a Material Adverse Effect;
or
(l)    the Borrower or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Borrower and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount that could reasonably be
expected to have a Material Adverse Effect;
then, and in every such event (other than an event with respect to the Borrower
described in clause (f) of this Article), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or further notice
of any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (f) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.
ARTICLE VII
[Reserved]
ARTICLE VIII
The Administrative Agent, Syndication Agent and Co-Documentation Agents
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

55



--------------------------------------------------------------------------------

    



The bank serving as the Administrative Agent, the bank serving as Syndication
Agent hereunder and the banks serving as Co-Documentation Agents shall have the
same rights and powers in their capacities as Lenders as any other Lender and
may exercise the same as though it were not the Administrative Agent, the
Syndication Agent or a Co-Documentation Agent, and such banks and their
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Subsidiary or other Affiliate thereof
as if it were not the Administrative Agent, the Syndication Agent or a
Co-Documentation Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. None of the Syndication Agent, the Co-Documentation
Agents or the Lead Arrangers shall have any duties or responsibilities hereunder
in their respective capacities as such. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent, the Syndication Agent and the Co-Documentation Agents
shall not be liable for any action taken or not taken by it with the consent or
at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in Section
9.02) or in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent, the Syndication Agent and
the Co-Documentation Agents shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein, (iv) the validity, enforceability, effectiveness
or genuineness of this Agreement or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not

56



--------------------------------------------------------------------------------

    



be liable for any action taken or not taken by it in accordance with the advice
of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as the activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right (with the consent of the Borrower, which consent
shall not be unreasonably withheld or delayed and shall not be required if any
Event of Default shall be continuing) to appoint a successor. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Syndication Agent, the Co-Documentation Agents or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, the Syndication Agent, the
Co-Documentation Agents or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.

57



--------------------------------------------------------------------------------

    



ARTICLE IX
Miscellaneous
SECTION 9.01.    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:
(i)    if to the Borrower, to it at TD Ameritrade Clearing, Inc., 200 South
108th Avenue , Omaha, NE 68154, Attention: Managing Director, Treasury, Fax:
****, E‑mail Address: ****, with a copy to TD Ameritrade Clearing, Inc., 6940
Columbia Gateway Drive, Suite 200, Columbia, Maryland 21046, Attention: Deputy
General Counsel, Fax: ****, E‑mail Address: ****;
(ii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 500 Stanton Christiana Road, Ops 2, 3rd Floor, Newark, DE
19713, Attention of Heshan Wanigasekera (Telecopy No. ****) or e-mail ****; and
(iii)    if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent and the Borrower; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(c)    Any party hereto may change its address or electronic communication or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.
SECTION 9.02.    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.

58



--------------------------------------------------------------------------------

    



Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby, (iv)
change Section 2.18(b) or (c) in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender
adversely affected thereby, (v) change Section 2.20 without the consent of the
Swingline Lenders and the Uncommitted Swingline Lenders or (vi) change any of
the provisions of this Section or reduce any number or percentage set forth in
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Swingline Lenders or the Uncommitted Swingline Lenders
hereunder without the prior written consent of the Administrative Agent, the
Swingline Lenders or the Uncommitted Swingline Lenders, as the case may be.
SECTION 9.03.    Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent, the Lead Arrangers and each of their respective
Affiliates, including the reasonable fees, charges and disbursements of one law
firm acting as primary counsel for the Administrative Agent and the Lead
Arrangers and any additional special counsel to the Administrative Agent and the
Lead Arrangers engaged after consultation with the Borrower, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of this Agreement or any amendments, modifications or waivers
of the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated) and (ii) all out-of-pocket expenses incurred by
the Administrative Agent or any Lender, including the reasonable and documented
fees, charges and disbursements of one law firm acting as primary counsel for
the Administrative Agent and the Lenders and any additional special counsel to
the Administrative Agent and the Lenders engaged after consultation with the
Borrower, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made hereunder, including all such out-of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans and (iii) any charges of IntraLinks/IntraAgency or other relevant
website or CUSIP charges.

59



--------------------------------------------------------------------------------

    



(b)    The Borrower shall indemnify the Administrative Agent, the Syndication
Agent, the Co-Documentation Agents, the Lead Arrangers and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
documented fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or the
use of the proceeds therefrom, (iii) any actual or alleged presence or release
of Hazardous Materials on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Action relating in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, or the breach in bad faith
of any of such Indemnitee’s express obligations hereunder, and provided further,
that this Section 9.03(b) shall not apply with respect to Taxes other than any
Taxes that represent losses or damages arising from any non-Tax claim.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Swingline Lenders or the Uncommitted
Swingline Lenders under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Swingline Lenders or
the Uncommitted Swingline Lenders, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Swingline Lenders or the Uncommitted Swingline Lenders
in their capacities as such.
(d)    To the extent permitted by applicable law, no party hereto shall assert,
and hereby waives, any claim against the Borrower or any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or the use of the proceeds thereof; provided
that this shall not limit the Borrower’s indemnification obligations pursuant to
Section 9.03(b).
(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 9.04.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer

60



--------------------------------------------------------------------------------

    



any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)    (i)    Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
(A)    the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee (it being
understood that the Borrower will be deemed to have consented to an assignment
if it has not objected thereto within 5 Business Days following notice thereof);
and
(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

61



--------------------------------------------------------------------------------

    



(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
related parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws; and
(E)    the assignee shall not be a Competitor, provided that a list of
Competitors shall have been made available to all Lenders prior to any
assignment, it being understood that the Administrative Agent shall furnish to
the Lenders lists of Competitors furnished by the Borrower to the Administrative
Agent.
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue, to the extent permitted by applicable law,
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive, and
the Borrower, the Administrative Agent and the Lenders shall treat each Person
whose name

62



--------------------------------------------------------------------------------

    



is recorded in the Register pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(c), 2.07(b),
2.18(d) or 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.
(vi)    Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Swingline Lenders, sell participations to one or more banks or
other entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. The Borrower agrees that, to the extent permitted by
applicable law, each Participant shall be entitled to the benefits of Sections
2.15, 2.16 and 2.17 (subject to the requirements and limitations therein,
including the requirements under Section 2.17(f) (it being understood that the
documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.15 and 2.17 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from an adoption of or any
Change in Law made subsequent to the date hereof that occurs after the
Participant acquired the applicable participation. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a

63



--------------------------------------------------------------------------------

    



non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or its other obligations
under any Credit Document) except to the extent that such disclosure is
necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
(c)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans and the Commitments
or the termination of this Agreement or any provision hereof.
SECTION 9.06.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an

64



--------------------------------------------------------------------------------

    



executed counterpart of a signature page of this Agreement by email or facsimile
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.
SECTION 9.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender to or for the credit
or the account of the Borrower against any of and all the obligations of the
Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process. (a)
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement against the
Borrower or its properties in the courts of any jurisdiction.
(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

65



--------------------------------------------------------------------------------

    



SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12.    Confidentiality. (a)Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder (with respect to litigation brought by any Person other than
the Administrative Agent, the Borrower or any Lender Party, after the Borrower
shall have had notice thereof and the opportunity to seek a protective order or
other appropriate remedy with respect thereto), (vi) subject to an agreement
containing provisions no less restrictive than those of this Section to (A) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (B) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (vii) with the consent of the
Borrower or (vii) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this Section or (B) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower. For the purposes of this Section, “Information” means
all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

66



--------------------------------------------------------------------------------

    



(b)    EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(c)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.
SECTION 9.13.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 9.14.    USA PATRIOT ACT. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.
SECTION 9.15.    No Fiduciary Duty. Neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to the Borrower or its
Affiliates arising out of or in connection with this Agreement or any of the
other Credit Document, and the relationship

67



--------------------------------------------------------------------------------

    



between Administrative Agent and Lenders, on one hand, and the Borrower or its
Affiliates, on the other hand, in connection herewith or therewith is solely
that of debtor and creditor.







68



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
TD AMERITRADE CLEARING, INC.,
as Borrower
By:    /s/ William J. Gerber
Name:    William J. Gerber
Title:    Chief Financial Officer


JPMORGAN CHASE BANK, N.A., as Administrative Agent, Swingline Lender and as a
Lender
By:    /s/ Catherine Grossman
Name:    Catherine Grossman
Title:    V.P.


BANK OF AMERICA, N.A., as Syndication Agent, Swingline Lender and as a Lender
By:    /s/ Brian Correia
Name:    Brian Correia
Title:    Assistant Vice President


BARCLAYS BANK PLC, as a Co-Documentation Agent, Swingline Lender and as a Lender
By:    /s/ Craig Malloy
Name:    Craig Malloy
Title:    Director


WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Co-Documentation Agent, Swingline
Lender and as a Lender
By:    /s/ Michael H. Wheeler
Name:    Michael H. Wheeler
Title:    Vice President






--------------------------------------------------------------------------------

    





U.S. BANK NATIONAL ASSOCIATION, as a Co-Documentation Agent, Swingline Lender
and as a Lender
By:    /s/ Charles Howes
Name:    Charles Howes
Title:    Vice President


Bank of New York Mellon
as a Lender
By:    /s/ Thomas Caruso
Name:    Thomas Caruso
Title:    Managing Director


First National Bank of Omaha N.A., as a Lender


By:    /s/ Sean O'Connell
Name:    Sean O'Connell
Title:    Vice President


Mega International Commercial Bank Co., Ltd. New York Branch, as a Lender


By:    /s/ Gordon Jan
Name:    Gordon Jan
Title:    VP & Deputy GM


FIRST COMMERCIAL BANK, NEW YORK BRANCH, as a Lender


By:    /s/ Jason Lee
Name:    Jason Lee
Title:    S.V.P. & General Manager





    

--------------------------------------------------------------------------------




SCHEDULE 2.01
COMMITMENTS
Lender
Commitment
J.P. Morgan Chase Bank, N.A.
$49,000,000.00
Bank of America, N.A.
$49,000,000.00
Barclays Bank, PLC
$49,000,000.00
U.S. Bank National Association
$49,000,000.00
Wells Fargo Bank, N.A.
$49,000,000.00
Bank of New York Mellon
$22,500,000.00
First National Bank of Omaha
$20,000,000.00
Mega International Commercial Bank Co., Ltd.
New York Branch
$7,500,000.00
First Commercial Bank, New York Branch
$5,000,000.00
TOTAL
$300,000,000.00





















--------------------------------------------------------------------------------

    





SCHEDULE 3.01(b)
SUBSIDIARIES
None.



    

--------------------------------------------------------------------------------

        
EXHIBIT A

FORM OF
ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any guarantees and swingline loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.


1.    Assignor:            ______________________________


2.    Assignee:            ______________________________
[and is an Affiliate/Approved Fund of [identify Lender]1]


3.
Borrower:            TD Ameritrade Clearing, Inc.



4.
Administrative Agent:         JPMorgan Chase Bank, N.A., as administrative agent
under the Credit Agreement

 

1 Select as applicable.



73

--------------------------------------------------------------------------------

    





5.
Credit Agreement:    The Credit Agreement dated as of June 11, 2014 among TD
Ameritrade Clearing, Inc., a Nebraska corporation (the “Borrower”), the Lenders
parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the
other agents parties thereto



6.
Assigned Interest:

    
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans2
$
$
   %
$
$
   %
$
$
   %



Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Credit Parties and their
Affiliates or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR

_________________________________
NAME OF ASSIGNOR




By:______________________________
Title:


ASSIGNEE


_________________________________
NAME OF ASSIGNEE
 

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.



74

--------------------------------------------------------------------------------

    





By:______________________________
Title:
[Consented to and]3 Accepted:


JPMORGAN CHASE BANK, N.A., as
Administrative Agent




By_________________________________
Title:




[Consented to:]4


TD AMERITRADE CLEARING, INC.




By________________________________
Title:


[NAME OF ANY OTHER RELEVANT PARTY]




By________________________________
Title:














 

3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
4 To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender) is required by the terms of the Credit Agreement.



75

--------------------------------------------------------------------------------




ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.03 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Non-U.S. Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the




--------------------------------------------------------------------------------

        

Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.








--------------------------------------------------------------------------------

EXHIBIT B

CONSOLIDATED TANGIBLE NET WORTH COMPUTATIONS
Terms not otherwise defined herein are used as defined in the Credit Agreement
dated as of June 11, 2014 among TD Ameritrade Clearing, Inc. as Borrower,
JPMorgan Chase Bank, N.A., as administrative agent, and the other agents and
lenders party thereto.
I. Minimum Consolidated Tangible Net Worth
1.
Consolidated Tangible Net Worth

a.
All amounts that would, in conformity with GAAP, be included on a consolidated
balance sheet of the Borrower and its Subsidiaries under stockholder’s equity at
such date                                    $_____

b.
Amount of all intangible items including, without limitation, goodwill,
franchises, licenses, patents, trademarks, trade names, copyrights, service
marks, brand names and write-ups of assets (other than non-cash gains resulting
from mark to market adjustments of securities positions made in the ordinary
course of business) (but only to the extent that such items would be included on
a consolidated balance sheet of the Borrower and its Subsidiaries in accordance
with GAAP)                                     $_____

I.1 Consolidated Tangible Net Worth: (I.1(a) - I.1(b))         $_____
2. Minimum TNW
a.    $1,200,000,000
b.
An amount equal to any dividend or other distribution paid by the Borrower on,
or any repurchase or redemption by the Borrower of, any Equity Interests of the
Borrower since the Effective Date $____

c.     The sum of
i.     50% of Consolidated net income of the Borrower for each
fiscal quarter of the Borrower ended after the Closing Date for
which such Consolidated net income is positive            $_____
ii.
An amount equal to the proceeds received on account of equity contributions to
the Borrower or issuances by the Borrower of its

Equity Interests Consolidated Interest Expense5            $_____
I.2(c): (Sum of I.2(c)(i) and I.2(c)(ii))        $_____
 

5     The Borrower may make an election that any Equity Contribution shall not
increase Minimum TNW but, if it makes such an election, all subsequent Equity
Payments shall not reduce Minimum TNW until the amount of such subsequent Equity
Payments equal the amount of such Equity Contribution.






--------------------------------------------------------------------------------

        

I.2. Minimum TNW: Greater of (x) (I.2(a) - I.2(b) + I.2(c)) and (y) $800,000,000
$_____
3.
Minimum Consolidated Tangible Net Worth: Is I.1 greater than I.2?
        [Y/N]            

II.
Minimum Regulatory Net Capital

A
B
C
Regulatory Net Capital
5% of its aggregate debit items calculated using the alternative standard for
net capital calculation
Is A greater than B?
 
 
[Y/N]













--------------------------------------------------------------------------------

EXHIBIT C-1

[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of June 11, 2014 (as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among TD Ameritrade Clearing, Inc. and each lender from time to
time party thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned's conduct of a U.S. trade or
business.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________
    Name:
    Title:
Date: ________ __, 20[ ]








--------------------------------------------------------------------------------

EXHIBIT C-2

[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of June 11, 2014 (as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among TD Ameritrade Clearing, Inc. and each lender from time to
time party thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned's or its
partners/members' conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________
    Name:
    Title:
Date: ________ __, 20[ ]






--------------------------------------------------------------------------------

EXHIBIT C-3



[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of June 11, 2014 (as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among TD Ameritrade Clearing, Inc. and each lender from time to
time party thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned's conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:______________________________________
    Name:
    Title:
Date: ________ __, 20[ ]








--------------------------------------------------------------------------------

EXHIBIT C-4



[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of June 11, 2014 (as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among TD Ameritrade Clearing, Inc. and each lender from time to
time party thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned's or its partners/members' conduct of a U.S. trade or
business.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:______________________________________
    Name:
    Title:
Date: ________ __, 20[ ]




